      Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 1 of 48


9/23/2019                                                                                          1
            JEAN-BAPTISTE LE PICHON, M.D., PH.D.

  1

  2                        IN THE UNITED STATES DISTRICT COURT
  3                                  FOR THE DISTRICT OF KANSAS
  4                                 KANSAS CITY, KANSAS DIVISION
  5

  6   D.M., a minor, by and through
 7    his next friend and natural guardian,
  8   KELLI MORGAN,
 9                     Plaintiff,
10          vs.                        Case No. 2018-CV-2158-KHV-KGG
11    WESLEY MEDICAL CENTER, LLC d/b/a
12    WESLEY MEDICAL CENTER-WOODLAWN; et al.,
13                     Defendants.
14
15
16                                        DEPOSITION OF
17                       JEAN-BAPTISTE LE PICHON, M.D., PH.D.,
18    taken on behalf of the Defendants, pursuant to
19    Notice to Take Deposition, beginning at 10:05 a.m.
20    on the September 23rd, 2019, at Kuckelman Torline
21    Kirkland, 10740 Nall Avenue, Suite 250, in the
22    City of Overland Park, County of Johnson, and
23    State of Kansas, before Jill A. Whetter, RPR,
24    Missouri CCR No. 1058, and Kansas CCR No. 1485.
25



                                                                                                  :; DEFENDANT'S
                                     nppmo �Biggs i:i::,���
                                                                                                  I
                                                                                                   .,  EXHIBIT

                                          rncHnDLOGV SPECIALISTS m mom LITIGOTIOn                              F
             800 E. 1st Street N.                 5111 SW21'1 Street                       6420 W95th Street
             Suite 305                            Topeka, KS 66604                                 Suite 101
             Wichita, KS 67202                      785-273-3063                    Overland Park, KS 66212
             316-201-1612                        www.appinobiggs.co111                        913-383-1131
      Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 2 of 48


9/23/2019                                                                                           117
            JEAN-BAPTISTE LE PICHON, M.D., PH.D.

  1         Q.         So he had two of these things in this
  2   next box.
  3         A.         Yes.
  4         Q.         And if "yes," that takes him over to the
  5   "Observation versus CT on the basis of other
  6   clinical factors, including," and then there's
  7   several things, correct?
 8          A.        Yes.
 9          Q.         So if, following this algorithm, then it
10    would take us down to D.M. being admitted for
11    observation versus a CT scan.
12          A.        Yes.
13          Q.        When would you say would be the last time
14    you ever diagnosed strep throat?
15          A.        Oh, my goodness.           Sometime when I was a
16    resident?
17          Q.         So 14, 15 years ago?
18          A.        Yes.
19          Q.        And you can't say D.M. did not have
20    strep throat.
21          A.        That's correct.
22                    MR. GRIBBLE:       Thank you, Doctor.                        That's
23    all the questions I have at this time.
24                    THE WITNESS:       Uh-huh.
25                     (THEREUPON, a lunch break was taken.)




                                    Appmo- " Biggs                       Reporting
                                                                         Service, Inc.
                                       r&eHnoLoGv sP�c1nus1s m monv·s wmnnon
             800 E. 1st Street N.              5ll l SW2l't Street                              6420 W 95th Street
             Suite 305                         Topeka, KS 66604                                         Suite 101
             Wichita, KS 67202                   785-273-3063                            Overland Park, KS 66212
             316-201-1612                     www.appinobiggs.com                                   913-383-1131
      Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 3 of 48


9/23/2019                                                                                                 1
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
  WORD INDEX             152:25 165:19         19 136:7, 11                         16 245:20
                         194:20 195:12,        190 7:15                              248:23
 <$>                    23                     19-page 171:12                       206 2:8
 $13,675 185:14         124 68:24 72:6                                              20-cc 176:13
 $1500 185:21            73:1, 25 77:15,       <2>                                  20-cc-per-kilo
 $4,241.67 185:19       20 82:4 92:10,        2 8:1 17:5                             176:3, 8
 $4000 184:25           14 93:17 94:21         21:17, 19,22                         20th 37:21
  185:8, 9               96:12                 25:2 43:24                           21 8:3
 $5,208.33 185:11       129 6:5                44:15 46:22                          22 130:8
 $9,208.33 185:8        13 11:14,16            135:25 238:16                        22nd 185:13, 16
                         35:19 36:3            239:12                               238 7:16
<O>                      37:13 107:23         2:00 11:21 12:4                       23rd 1:20
0011 61:25               108:4, 11 150:19,     29:13,23 63:14                       24 150:19 224:6,
006 154:12              25                     65:13 66:8                           24
                        1300 3:7               82:16 97:11                          243 7:17
<1>                     14 7:23 17:14          151:4                                245 5:18
1 7:22 9:2               114:22 117:17        2:31 63:15 70:2,                      248 7:4
 12:11 13:16             135:16               8 72:4,5 73:4, 6                      24-hour 150:13
 14:15 17:4, 9          1485 1:24              75:1, 5,9,16,23                      25 68:23 184:23
 19:14 43:25             248:25                76:17, 21 82:7                       250 1:21 2:15
 44:1 46:14, 16         14th 17:19             155:17                               26 106:22
 66:7 99:25             15 24:9 35:4          20 3:18 68:22                          110:13 112:2, 5,
 104:11 107:3            63:17 66:11, 14,      72:5 77:15                           6,7 113:20
 109:17 127:25          15 67:2 76:23          92:15 93:16                          260 5:18
 135:14, 17,23           77:2, 13 108:9        96:12,16 195:17,                     2700 185:23
 222:20, 21              115:6 117:17         21,23 196:9                           2nd 3:18
1:00 29:12 186:7         118:22, 23            198:14
10:00 11 :22 12:5        129:11 135:8         20/20 188:18                      <3>
10:05 1:19              16 68:22 72:12,       2004 24:8                         3 8:4 54:15
100 4:7 5:6             25 73:25 82:3         2007 194:19                        71:12, 15 73:9
 69:24                   96:16 119:21         2017 50:17                         78:24 81:7
104 8:6                 1617 4:18              51:24 52:3 61:6                   136:20 221:8
1058 1:24               162 8:9                63:14 66:9                        239:24 240:19
107 68:25               16-year-old 76:9       82:17 84:11                      3:00 151:4
10740 1:21 2:15          149:14                218:6 243:13                     3:05 69:17
11 68:6 103:6           17 110:13, 18,19      2018 122:25                       30 185:3 195:17
 152:15                 17-year-old            184:23 185:3                     310 3:7
110 68:21 73:18          119:21               2018-CV-2158-                     316.263.4958 5:20
 76:9 92:21,24          18 76:7               KHV-KGG 1:10                      316.264.7321 3:9
114 8:8                 180 7:12              2019 1:20 7:23                    316.265.7741 5:8
118 7:11                184 7:13              17:14 44:8                        316.265.9311 4:9
12 68:7 89:15           189 7:14              135:17 185:13,                    316.267.2000 4:20
 103:6 118:22



                                      Appmo�81ggsi:��;�r.,
                                         T&CHTIOLOGV SPEcmusrs m roam LITIGRTIOTI

              800 E. l st Street N.              5111 SW 21'' Street                             6420 W 95th Street
              Suite 305                          Topeka, KS 66604                                        Suite 101
              Wichita, KS 67202                    785-273-3063                           Overland Park, KS 66212
              316-201-1612                      www.appinobiggs.com                                 913-383-1131
       Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 4 of 48


9/23/2019                                                                                                  2
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 316.721.5500 2:10       50 195:15                76 72:17,24                         abdominal
 320 176:7                243:14                   75:13 79:2,16                       224:10
 3rd 200:21              5000 185:6                93:21 96:19                        ability 43:16
  202:3                  55180 246:5              78 92:14,19                          46:19 111:22,24
                                                   93:1,13,14,15,                      188:15 216:9
 <4>                     <6>                      21 94:24 96:12                      able 18:4 120:8
4 8:5 25:20              6 8:9 63:14              785.823.6325 6:7                     134:13 135:2
 104:5, 9 105:17          66:9 82:17              7th 248:23                           145:15 149:19
 106:4                    97:11 162:5                                                  162:9 164:6
4,241 185:24             6:00 51:23 52:3          <8>                                  166:17 188:9
4:00 84:2 151:4           61:5 84:24 96:6         8:00 196:22,23                       199:13, 14 200:4
 186:8 213:19             218:6                   8th 6:5                              207:15 216:25
 214:25                  6:19 218:22                                                   217:4, 13
4:01 72:9,11             6:39 92:9,13             <9>                                 abnormal 76:19
 75:1,10,16,20            93:21 94:13             9 7:10,23 58:5                      abnormality
 78:25 79:2               96:1,8,24                106:22 112:2                        111:23, 25
 81:11 82:7              60-228 248:9              222:15                             Absolutely 99:20
 93:19,20 95:3           620.662.0537 3:20        9/23/19 246:12                       144:23
 96:15,16,19             645 4:7                  913.948.8610 2:17                   absolve 145:7
4:04 243:24              65 68:21 73:18           93 72:5 75:8,9                      Academy 22:1,3,
4:29 63:16 66:10          92:24                    77:14                              7, 20,22 238:22
4:48 69:18 70:4          66211 2:16               94 33:3                              239:3,4
400 4:18                 67 68:20 72:12           940 2:8                             accent 128:10
435 24:23                 73:21,24 75:10          95 33:4 68:25                       accept 235:3
                          79:2, 16 82:2           950 5:6                             acceptable 13:20
<5>                       93:20 96:19             978 25:6 239:6                       163:2 168:13
5 8:7 50:17              67201 5:19                                                   accepted 14:9
 51:7,9,24 52:3          67202 3:8 4:8            <A>                                  107:21
 54:15 61:6               5:7                     a.m 1:19 11:21,                     accepting 210:10
 113:20 114:4, 8         67206 4:19               22 12:5 63:14,                       219:7, 9 235:7, 8
 218:3, 6 222:20,        67212 2:9                16 65:14 66:8,                      accommodated
21 243:13                67402 6:6                10 73:4,5,6,7                        9:25
5:00 186:9               67504 3:19                78:25 82:16                        accommodation
5:04 69:18               69 72:6 77:15,            84:10, 24 89:7                      29:7, 16,22,24,25
5:10 72:15,24            20                        90:1 92:9,13                       accompanied
 73:5, 6 75:1,13,        6f 84:10                  96:7, 24 97:11                      193:6 211:7
16 78:25 79:2            6th 170:16                100:5 151:4                        account 32:23,25
 81:11 82:7                                        178:17 196:22,                     accumulate
 93:20 96:16,19          <7>                      23                                   198:15, 17
5:18 178:17              7:00 89:7                AAP 150:17                           199:21
5:20 84:10 90:1          7:30 186:9, 10           AARON 4:2                           accumulates
100:5                    70 76:7, 9 194:8         abbreviations                       201:16


                                      ______ _________
                         71 8:4                    29:3,5



                                      nppmD · Biggs i:i:��:�,
                                                      .,_,




                                            rncHnOLOGV SPEClnLISTS m TOOAV'S LITIGOTIOn

              800 E. 1 st Street N.                  5111 SW21'' Street                           6420 W 95th Street
              Suite 305                              Topeka, KS 66604                                      Suite 101
              Wichita, KS 67202                        785-273-3063                         Overland Park, KS 66212
              316-201-1612                          www.appinobiggs.com                               913-383-1131
      Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 5 of 48


9/23/2019                                                                                                     3
              JEAN-BAPTISTE LE PICHON, M.D., PH.D.
accumulating            admitted 69:16           agree 13:21                             all-comers 130:J6
 198:16                  ll7:10 168:3             l7:20 18:8                             allow 201:14
accuracy 33:23           172:10,II 173:9          19:22 20:3,5, JO                       allowed 180:6
accurate 18:15,          174:2 176:9, 15          21:12 26:14,21                         allows 201:19
19,22,25 37:1            197:15 226:20            27:9,12,22                             altered 114:23
 72:2 160:22            admittedly 85:25          39:22 40:4 74:6                         115:9 116:3
 162:2, 16 245:11        106:24                   78:25 80:16                            amassing 44:J9
 248:15                 admitting 84:23           84:17 88:8                              46:3
accurately 71:22        adult 23:5 29:10          96:10,14 99:15,                        ambiguous 88:20
accusation 13:22,        35:6 129:23             20 105:16 lll:3                         AMERICA-KS
23 14:2                  130:11 143:11,           115:10 132:9, 21                        6:1 184:8
accuse 223:7            13,25 144:J               137:25 139:25                          American 22:J, 3,
act 51:J                advance 9:15              142:17 144:18                          7, 19,21 238:21
acting 51:14            advised 191:12            145:2 153:23                            239:3, 4, 14,15
actively 239:25         advocates 20:13,          154:15, 17                             American-KS
actual 47:J0            14,20                     156:13 157:11                           184:12
 83:9 243:15            afebrile 235:25           160:19 161:6                           amount 185:17
adapted 199:12,         affect 146:11             164:J 166:9, 15                         225:18
13                       160:10                   l73:21,25                              analysis 121:2
added 46:J5, 16         AFFIDAVIT                 186:22 188:16                           147:J0
additional 52:6          245:J                    209:4 215:22                           and/or 150:4
 128:4 218:9            aforesaid 245:21          221:16, 20                             191:16
additionally 82:9       afraid 98:13,25           224:20 237:22                          and-a-half 72:9
additions 1 7:I5         99:11 158:JJ             240:5, 21 241:21                       152:22
address 113:20           159:24 222:2            agreed 16:21                            and-answer-type
 171:JI                 afternoon 186:7           21:24 25:14                            80:7
adds 210:24              214:22                   43:4, 5 81:8                       A-N-D-R-0-E
adenoidectomy           age 9:4 31:7              244:12                              151:21
 160:J                   32:11,17 33:9,          ahead 16:J 45:7                     Androes 151:18,
adenopathy              20 78:11 83:25            48:22 72:21                        21
 61:18 62:5, 17,         114:14 130:8             77:18 145:11                       anger 142:3
21 63:3,6                149:17                  147:18 161:J                        angry 145:14
adequate 225:17         agitated 78:J8           183:19 210:7                        anoxic 123:4
administer 248:8         l 79:19                  229:19                             answer 31:J
administration          ago 16:16 34:18          al 1:12 246:7, 8                    67:10 77:9
 l76:17,20              68:6 108:2               alarm 77:3,16                       78:15 131:15
admission 68:19          117:17 119:19           alarmed 76:12                       147:19 164:17
 69:11,12,13,15         120:2 126:21             alarming 74:24                      165:13 168:25
 70:6, 9 81:14, 23,     144:15 164:8             alert 115:17                        169:5, 17 170:J
25 84:25 97:22          165:9 191:21             Algorithm 8:8                       171:7 205:17
admit 173:22            210:22                   113:17 114:9                        208:23 210:6
 174:J, 14 175:11,      agonal 38:20             116:10 117:9                        217:13, 25
16



                                     Appmo-Biggs i:i::,���,
                                           TCCHflOLOGV SP�CIRLISTS m manv·s LITIGATIOn

              800 E. 1st Street N.                  5111 SW2l't Street                               6420 W 951h Street
              Suite 305                             Topeka, KS 66604                                          Suite 101
              Wichita, KS 67202                       785-273-3063                             Overland Park, KS 66212
              316-201-1612                         www.appinobiggs.com                                   913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 6 of 48


9/23/2019                                                                                                4
            JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 223:12 229:19           173:22,25             175:8 177:25                        assumed 45:22
 241:3 242:2             174:13,15             187:20 195:9                         158:21, 23
answered 30:J7,          246:20                196:16 220:23                        221:24 223:14,
25 67:12 74:5,          appropriately          226:3 227:J                         15
15 146:2 150:8           91:3,9 115:25         229:2 231:25                        assuming 43:8
 220:24 223:13          approximately         asking 9:18,23                        46:25 98:24
 232:4                   194:8                 69:21 77:19                          159:24 183:9
answering 217:12        April 185:3            100:10,13                            222:2 228:J
answers 34:JJ           area 34:J 83:7         118:16 126:18                       assumption 160:3
anti 146:J0              137:14 165:14         148:3 164:3, 20                     assured 189:21
antiemetic 147:25        187:8 215:2           165:10 169:7                        ataxia 192:13
anti-nausea              240:2, 11 241:14      175:14 178:7                         193:10 197:19
 147:12                  242:7                 192:25 194:24                       ataxic 38:19
anti-vomiting           argue 240:17           196:15 205:15                       ate 214:6, 7
 146:23                  241:14                211:4 227:18                         215:J 216:18,19,
Anybody 13:8            argument 74:2, 7       229:J 241:6                         20
 45:14 96:3             armamentarium         asleep 187:12                        athlete 76:8, 13
 143:22                  111:II               aspect 55:14                         attach 246:21
anymore 65:20           arousable 91:J0,      asserting 13:15,                     attached 245:13
 126:16 149:7           11 115:25             18                                   attempted 132:2
 198:13                 arouse 65:18          assess 27:4                          attended 131: J 6,
apart 80:20             ARPN 4:14             assessed 130:3                       21 132:J
apologize 102:J J       arrival 218:3         assessing 37:8                       attending 29:12
 146:2                  arrive 18:5            149:14                               30:10 86:23
apparently              arrived 215:J         assessment                            163:18 167:17
 171:25 204:20           228:24                142:15                               168:2, JO 232:18
 205:J 221:15           art 226:7             assistant 172:J8                      233:5, 9
APPEARANCES             article 99:22          190:JJ 226:14                       attorney 20:18,
 2:J                     104:1, 10 105:1,      230:21 232:7                        19 120:9 123:11
appeared 245:6          17 107:2, 4           assistants 232:10,                   attorneys 127:12
appears 185:14          articles 129:3        14                                    179:24 248:19
APPINO 246:3            artist 105:7          associated                           attributed 178:5
applicable              ascribe 238:25         186:23 213:5, 6                      201:21
 166:12 168:19           239:2                associating 213:8                    atypical 193:5
applied 113:22          aside 24:J 31:21      Association                           197:5 210:13
applies 167:7           134:JJ                 239:16                               211:6 212:4, 22,
apply 114:12            asked 34:18           assume 57:13                         23,25 241:9, 17
156:17                  43:17 57:4 60:2        60:6 106:13                         audience 112:J 6
appreciate 15:22        85:21 103:23          119:9 121:7                          authored 44:7
30:9 200:20             120:2 133:21,24       129:3 140:4                          authorization
appropriate 18:5        149:24 150:3, 7       160:21 177:6                          173:10
39:17 40:9, 25          164:2 167:5           225:25 242:8                         authorize 246:21
41:8 171:J              169:2 170:19

                                     -------··-·--------
                                     Appmo Biggs�i:��'.�,
                                        TECHnOLOGV SPECIRLISTS In TOOAV'S LITIGATIOn

             800 E. l st Street N.               5111 SW 21'1 Street                            6420 W 9511I street
             Suite 305                           Topeka, KS 66604                                       Suite 101
             Wichita, KS 67202                     785-273-3063                          Overland Park, KS 66212
             316-201-1612                       www.appinobiggs.com                                913-383-1131
      Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 7 of 48


9/23/2019                                                                                                 5
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 authorized 248:7        91:14,17 95:25         begins 102:13                        bias 148:12,20,
 authors 105:22          96:2,4,5 116:6          103:9                               22,23 187:21,24,
 available 14:19         172:25 173:1,8,        behalf l:18 2:4                      25 188:1
  26:11 55:1            13 175:16                3:1,13 4:1,13                       big 13:21 14:5
  236:12                 239:21 242:22,          5:1,12 6:1 7:8                       28:15 212:5
 Avenue l:21            25                       9:5 119:24                          biggest 44:5
  2:15 4:7              Bank 5:17                157:24                              BIGGS 246:3
 average 194:15         base 18:22,24           belabor 139:5                        bilateral 62:16,
  198:13                based 12:22             believe 14:9                         21 110:11,12
 aware 36:21             l7:24 18:16             18:14 19:13                         billed 14:19
 48:8 49:12              24:18,20 35:4           21:15 28:10                          185:9,23
 57:23 108:7             54:5 138:10             37:21 43:13                         billing 14:20
 154:24 173:16           140:1 141:11            51:12 69:24                          184:18
 209:6                   155:16 160:3            70:1,11 80:25                       bit 21:12,23
                         175:15 180:4            100:11 108:14                        43:21 64:3
<B>                      188:3 205:9             109:5,14 ll0:3                       114:16 136:23
back 15:11               222:13 229:7,11         131:11 140:16                        148:22 173:4
 17:13 43:25            basic 61:21              150:7 173:7                          181:9 196:16
 44:12 46:2 49:2,        165:25                  176:1,25 177:19                      235:16
11 59:6,15              basically 87:3           186:3,11 201:1                      blank 71:17
 63:20 66:6              156:2                   207:8 213:18                        bleeding 130:2
 69:25 70:19            basics 40:3              217:17 231:5                        blend 40:25 55:9
 74:16 90:1 96:8        basilar 109:8           belong 108:24                        block 50:16
 99:23 104:11            114:23 115:3           benefit 188:18                       blood 40:13
 108:1 112:2            basing 229:3            best 20:7 26:9                        41:4 68:23,24
 113:15 141:20           235:9                   27:16 43:16                          69:6 72:5,12,25
 143:21 148:4           basis 31:25              55:9 60:25                           73:6 74:23 76:8,
 168:7 169:23            67:24 68:1,9            188:15 196:3                        15,18,19 77:15,
 176:2,5 208:3,5         91:4 117:5              231:18 242:13                       20,25 78:8,10,
 214:4 217:23            223:15 226:7           better 15:6                          17,19,21 79:13
 221:14 223:24          Bates 61:23              81:10 93:22                          82:4 93:16
 228:13 232:20           154:10                  95:3 96:15,19                        94:12 95:6,13,
background              Bauer 4:6                104:18 115:22                       18,22 96:10
 12:16 17:6             bearing 107:5            138:22 177:7,16                      103:17 109:8
 129:7 132:13           becoming 65:18           178:5,11 201:8,                      l74:10 l78:18,
backwards               bed 90:24 91:11         9,21                                 20,21,22 l79:6,
 102:11 112:8           115:24                  beyond 22:12,24                      9,13 187:2,4
bacterial 131 :9        beginning 1:19          87:11 169:1,10                       Board 22:18
 140:6 179:2,11         17:16 28:3              BHASKAR 5:1                           23:6,8,10,12,14,
bad 41:16               47:25 50:22             BHIMAVARAPU                          17 239:13,14,15,
120:11 164:2             59:15 102:16            5:2                                 18
BALA 5:1 10:4,          222:19                                                       Board-certified
5 23:12 66:19




                                           T&CHnOLOGV SP�CIHLISTS m TODAV'S LITIGATIOn

              800 E. 1st Street N.                  5111 SW 21st Street                          6420 W 95th Street
              Suite 305                             Topeka, KS 66604                                      Suite 101
              Wichita, KS 67202                       785-273-3063                         Overland Park, KS 66212
              316-201-1612                         www.appinobiggs.com                               913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 8 of 48


9/23/2019                                                                                                 6
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 239:22                  breaks 17:3              173:13 175:16                      career 193:18
boarded 22:18             104:16 161:23           194:10                              194:17 195:7, 8
body 45:10               breath 161:12           calling 29:12                       careful 14:17
bolus 176:8, 14          breathe 161:16         calls 131:3                          79:14 102:14
boom 28:24               breathing 38:13,        143:19 152:4                        171:21 174:4
boots 67:18              16,19,20,21            CAMPUS 3:3                           199:6 235:9
BORICK 5:13              breaths 38:16, 17       126:15                             caretakers 212:20
 89:6                    BRIDGET 3:13           cancel 134:19                       caring 188:25
born 128:7, 8             58:5, 8 59:12          135:7                              carriers 164:13
bother 192:25             60:16,17 61:2,        candidly 229:5                      Case 1:10 7:23
bottom 20:20             20 190:12,19           candle 38:4                          10:18 16:22,23,
 25:3 57:12               222:16 225:15         capable 20:19                       25 17:1 19:18
 103:3 104:20             230:12 231:7           42:17                               20:21 21:4,14
 153:10 162:14           brief 48:20            capital 158:15, 16                   22:11 25:25
 239:7                    144:21 231:13         caps 99:6, 8,9                       26:14,15,19
bout 224:6 225:1         briefly 41:24          captioned 246:16                     41:21 43:15
box 116:11                42:3 190:8            capture 101:5                        69:15 74:11
 117:2                    225:16                 149:23 197:20                       87:12 95:17
Boy 146:25               bring 30:1              198:20                              107:5 114:12
 222:1                    219:12                captured 101:5                       118:9, 11,21
bradycardia              bringing 20:24          192:10, 15,16                       119:6, 7, 14,17,
 37:24                   brings 13:10           captures 156:10                     20,23 120:6
brain 33:5 63:3          broad 193:15           cards 125:12                         121:7, 9,23
 105:8 106:24            236:22,24              care 10:3 13:20                      123:1, 11 124:11,
 138:8 149:25            Broadway 5:6            14:9,13 31:18                      16 126:3, 20
 193:23 195:2            brought 10:12           37:15 88:6, 25                      127:12, 13,17,22
 198:3, 19 235:2         13:11                   113:21 118:25                       130:14 132:23
brainstem 38:11          buckled 217:9           119:13 120:14                       133:22 146:4
 39:16 137:14            Building 5:17           125:4,17 126:10                     154:4 156:6, 9
 197:24 198:2, 17,       button 28:23            133:1 160:13                        157:11 160:11
21 199:18                34:14                   167:7, 15 168:9,                    167:13 168:16
 201:13                                         14,18,19 169:2                       188:3, 6 189:20
break 9:23 66:2,        <C>                      170:8,12,15,20,                     191:13 209:18
4 103:25 104:4          C.C.R 248:25            25 171:1 172:6,                      212:19 246:7
 117:25 118:17          call 36:20 43:24        7, 12,16,21                         cases 118:24
 125:23 161:15           44:15 48:4, 22          174:3,18,19,20,                     119:3, 12 120:13
 162:4, 8 170:5          49:12 65:2 93:3        22,23,25 175:5,                      121:1 193:17
 180:3 181:9             130:14 132:10          21 190:22                           CAT 106:12
190:2, 3,4 192:6         165:2,7 168:5           191:10, 15,18                      catastrophic
 237:11,13,15,20         173:8                   196:18 209:13                       166:17, 18
breakfast 214:6,        called 40:5              233:10,11                          catch 90:3
7 216:19                 48:19 49:3              243:15                             caught 58:19
                         130:11 149:15          cared 172:2



                                      Appmo · Biggs i:i:�'.r.,.
                                      -----•-G--------




                                           rncHnOLOGV SP�CmLISTS m roonv·s LITIGATIDn

              800 E. l 't Street N.                 5111 SW 21'1 Street                         6420 W 95t11 Street
              Suite 305                             Topeka, KS 66604                                     Suite 101
              Wichita, KS 67202                       785-273-3063                        Overland Park, KS 66212
              316-201-1612                         www.appinobiggs.com                              913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 9 of 48


9/23/2019                                                                                            7
            JEAN-BAPTISTE LE PICHON, M.D., PH.D.
cause 33:13, 19        cerebrospinal         changed 127:24                      67:23 68:21,22
 51:22 77:21            198:4,12,14,19,       218:12                             77:21 78:17,18
 187:2,4 220:3,6,      22 199:9 201:15       changes 17:J5                       79:18 83:25
9,JO,15,17             certain 19:23          92:2 245:13                        87:4 90:14,18
caused 51:J,10          107:4 146:12          246:17                             91:J,5 94:2,9
 146:3 176:21           156:17 160:JJ        characteristic                      95:17,21 99:3
 190:15 206:18          170:19 211:2          209:14,16                          108:4 111:17
causes 146:7            232:21               characterization                    119:22 123:3
CCR 1:24               certainly 20:3         97:24                              124:20 130:6
ccs 198:14              21:16 56:J           charge 184:25                       141:21,25
CDC 111:2               78:16 109:6          chart 27:14,15,                     142:24 143:7,12
celebration             126:2 132:24         16 30:7 31:6,7,                     145:12,14,15,18,
 213:19                 139:25 160:12        JO,11 53:16,19                     19,20 146:20,22
cell 178:22             174:J5 178:4          59:20 69:25                        147:J,24 149:8,
 179:13                 186:20 215:25         71:6 219:5                        9,10,11,15
cells 178:20            230:8                 233:15 235:18                      150:10,13,15
CENTER 1:JJ            certainty 45:21       charted 27:10,                      179:11,18 187:5,
 3:J 10:23 11:3         97:6 152:19          17,24 28:JJ                        10 190:25 192:9
 28:5 48:12            Certificate 7:4        30:15,19,21                        193:4 197:15
 49:18 54:14,15         246:20 248:J         Chartered 6:4                       200:J 207:8,15,
 56:9 57:24 58:5       certification         charting 27:20                     18 208:10 209:7,
 61:25 62:9             23:20,21              28:2 31:5                         19,25 211:5
 68:19 82:J            certifications         229:12 234:12                      212:8,17,20
 160:21 180:JJ          132:3                 236:21 237:4                       213:4,17 220:2,
 181:6,12,16           certified 23:8,II,    charts 55:J8                       5 221:22 223:10,
 182:21,23             13,17 239:13,18       check 64:9                         14 225:4 232:23,
 213:21 222:15          248:4                 136:J0 182:14                     24 233:4,22
 246:8                 certify 248:9,16       189:6                              234:8 235:25
Center's 48:J          chair 22:8 135:6      checked 173:6                       236:7 238:J
CENTER­                Chamber-Daney         checking 141:24,                    240:15,24 241:6,
WOODLAWN                100:2                25                                 12,17
 1:12 3:2              CHAMBERS              chemotherapy                       childhood 194:25
centimeters 62:22       4:13 132:JJ,12        138:12 139:2                      children 32:J0,
century 37:22           157:12 160:13        cherry-pick 19:23                  16,23 33:9,22
CEP 6:J 184:8,          166:4 172:24         chief 153:20,21                     60:6 78:1,8,10
12                      173:J,6               154:4 155:16                       106:18 113:24
cerebellar 197:23      Chambers-Daney         156:3,22,25                        121:5 150:5
cerebellum              68:17 69:20           223:2                              179:5,8 194:5
197:22 198:J,2,         70:3 81:22 98:9      child 22:J7 23:2,                   195:2 201:JJ
7                       118:9 132:J0         5,9,18 32:2                         206:20,23 207:2
cerebri 33:18          chance 119:17          34:20 36:11                        210:20 219:13



                                    ____ ________
                        123:25 193:20         37:11,14 55:18,                    220:7
                       change 218:JJ         23 60:7 65:20                      childrens 164:13



                                    Appmo · Biggs �:i:����,
                                                 "_"




                                        rncunoLOGV 5P�ClnLl5T5 In roam LITIGATIDn

             800 E. 1st Street N.               5111 SW21'' Street                          6420 W95'hStreet
             Suite 305                          Topeka, KS 66604                                     Suite 101
             Wichita, KS 67202                    785-273-3063                        Overland Park, KS 66212
             316-201-1612                      www.appinobiggs.com                              913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 10 of 48


9/23/2019                                                                                                   8
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
Children's 10:24        circled 62:2         clients 171:5                      237:11,16,21
 24:21,22,25            circulate 198:13      180:7                             238:5
 32:2 47:16 48:6        circumstances        Clinic 48:5, 13                   colleagues 23:8
 77:24 78:5              174:25 178:25        78:19 126:13                      193:24
 121:14, 18              179:17               134:19,21,23                     Colorado 10:24
 124:11, 22 125:3,      citation 103:2        152:1 196:18                      125:4, 18
14 126:13               cite 17:25            197:3, 4,7, 8,13                 com 54:20
 129:18 130:7, 19,      CITY 1:4, 22          206:15                           Coma 34:22
23 143:10,13             123:9 128:8         clinical 40:18                     35:1, 7, 19 36:4,
 163:15 168:4            134:5                93:9 94:4, 10                    10,19 37:1, 12
 196:17 197:8           clarification         95:16 117:6                       63:16 66:10,13
 210:18                  22:16 80:22          236:11 240:1                      67:2 76:23,25
child's 37:8            clarify 13:6         clinics 126:14                     77:1, 13 79:19
 87:2, 3 111:4           41:10 93:7           134:24                            107:21 108:7
choose 41:15             101:1 196:16        close 15:9 118:3,                  111:4, 12,20
choosing 93:24           207:23              5 150:16                           112:13,17 113:3
chose 59:17             clarity 88:21, 23    closed 103:19                      114:18,21 115:6
 167:10                 Clark 6:4            closely 126:2                     combination
CHRISTI 4:1             class 215:12         closer 180:13                      205:10 219:5
 10:23 36:20            classic 29:4         clouded 165:18                    combine 41:16
 48:12 53:19             139:17, 23          clue 69:4                         combined 73:25
 63:18 64:5 65:4        classification       clued 231:16                      come 26:12 42:1
 68:19 69:11             107:21 113:2        clutched 228:13                    43:25 44:12
 70:10 81:14, 25        clear 16:25          code 11:7 53:20,                   60:4 67:25
 82:11 97:10             17:18 45:9          22 94:7                            87:14 138:17
 115:17 153:4            55:13 56:16         coded 108:9                        161:4 169:23
 154:5 155:17            67:11, 14 70:12     cold 11:12                         180:13 196:10
 162:22 163:2            89:4 94:4, 8        Cole 3:16 7:15                     209:25 226:17
 167:14 170:7            102:3 127:9          151:18, 21                       comes 55:14
 172:6 177:23            134:18 164:20        160:23 163:5                      87:18 131:8
 178:2 189:14            202:17 203:6         190:3, 6,7 191:3                  141:15 163:9
 240:22 242:23           205:9                199:2 202:24                      221:19 223:9
Christi/St 130:13       clearer 137:10        203:1, 3,6,11,17                 comfortable 34:6
 154:20                 clearly 21:9          204:4, 7, 15,21,                 coming 86:23
chronological            57:25 59:5          23 205:3 208:9                     87:12 216:9
 46:11                   109:8 158:8          211:10,21 212:2                  commands 84:5,
church 50:18             205:22 214:3         220:25 221:2, 4                  7
 51:10 54:8, 19         clerk 182:7           222:20,23,25                     Commission
 213:17, 18,22          click 60:22,23        223:21,23 224:2,                  245:24
 214:2, 24 215:1,       clicking 60:20,21    16,18,19 227:25                   Commissioned
3 216:20 219:14         client 66:19          229:20 230:5                      248:5
 228:22                  157:18,24            231:24 234:1, 5,                 committee 135:7
                        189:23               10 235:19



                                     Appmo- . Biggs                          Reporting
                                                                             Seru1ce. Inc.
                                        TECHfiOLDGV SPECIALISTS m roam LITIGnrmn

              800 E. 1'' Street N.              5111 SW 21'' Street                                 6420 W 95'hStreet
              Suite 305                         Topeka, KS 66604                                            Suite 101
              Wichita, KS 67202                   785-273-3063                               Overland Park, KS 66212
              316-201-1612                     www.appinobiggs.com                                      913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 11 of 48


9/23/2019                                                                                           9
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
common 83:25            Complete 25:11        76:16 131:8                      179:17 206:6
 101:3 130:5             26:2 55:10 80:1,     154:7                            208:24 212:4
 139:23 194:25          2,3 96:9 140:19      concerning                       consideration
 225:6, 9                141:13 145:7         178:10 238:17                    93:11
commonly                 199:20              concerns 191:17                  considered 149:6
 107:20 206:19          completed 132:2      concise 153:24                    181:19 212:21
commonly­               completely 40:16     conclude 168:18                  considering
accepted 113:2           67:14 144:4          170:24                           211:11
communicated             233:6 241:10        concluded 243:23                 consist 10:15, 22
 91:13, 17 155:18       completeness         conclusion 26:12                 consistent 63:3, 6,
communication            92:13 94:22          60:5 91:5                       9 67:15 76:22
 229:15                  97:14                110:21 164:4                     83:19 84:8 86:9,
comparison              complex 128:18        222:13 236:14,                  11 91:14, 18,23
 178:13                  130:7, 12           17                                92:4 109:23
complain 200:24         complications        concomitant                       179:1 208:10
 222:2 223:18            36:8                 77:13                           consists 23 :3
complained 59:2         complies 25:8        concussions 106:8                constellation
 99:3 101:11             70:25 97:7 98:4     condition 14:11                   20:7 37:20
 159:22 200:7, 11        110:16 112:9         33:18 146:5, 16                  96:11 99:19
 202:2, 16 213:24        152:16 153:2         153:25 156:14                    193:13
 221:13, 23 224:9       component 17:6       conditions 33:13                 constitutes
complaining             components 19:5       144:11 166:25                    245:11 248:14
 55:19 159:24           compounding           174:13                          Constitutional
 178:4 224:5             54:21               conduit 201:18                    234:16
 227:16                 comprehensive        conference 15:5,                 constrict 30:2
complains 200:6,         84:18, 25 85:20     18,19                            construct 46:10
9 201:1                 compressed           confident 34:22                  consult 142:21
complaint 53:24          198:12              conflict 26:8                     175:20 194:10
 54:11 57:4             compressing          congratulate                      206:25
 64:23 83:13             198:10               197:10                          consultant
 153:20, 21 154:4       Compression          CONNOR 5:13                       133:10 163:19
 155:16 156:3, 22,       146:9 198:16, 21     84:11 178:9, 12,                consultation
25 205:24               comprise 185:25      16 242:24                         197:14
 208:17 215:14          computed 106:7       consciousness                    consultations
 218:22 223:2           computer 46:19        35:5, 11,13                      243:17
complaints 52:5          47:1 72:1           116:14, 15                       consulted 67:24
 53:2, 9,11,14           184:16              consequences                      68:11 194:15
 55:21,22 57:19         computers 28:17       240:16                          contact 125:4, 13,
 80:14 83:18            concept 37:18        consider 13:4, 9,                16 126:9 172:24
 204:17 210:2           concern 52:18        20 22:20 34:15                    173:1
 214:8 215:3            concerned 25:24       35:20 36:9 40:9,                contacted 16:14,
 218:8, 13,20            52:24 64:4, 19      14 42:17 62:23                   17 48:13 68:14
                                              93:13 167:24                     96:6 188:6




                                        TECHnDLOGV 5PECIRLl5T5 In mom LITIGnnon

              800 E. l 't Street N.             5111 SW21'' Street                         6420 W95 th Street
              Suite 305                         Topeka, KS 66604                                    Suite 101
              Wichita, KS 67202                   785-273-3063                       Overland Park, KS 66212
              316-201-1612                     www.appinobiggs.com                             913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 12 of 48

9/23/2019                                                                                              10
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
contain 152:23          correct 10:13           145:6 147:7,8                       correlate 101:21
 183:9,21                12:19,20 13:13,        149:3,4,15,16                       correspond 70:6
contained l 7:21        17 14:11 16:9,          151:6 152:6,11,                    Costco 214:15
 42:9                   10 18:1,15             12,13,19,23                         counsel 11 :11
contains 181:2,6,        19:11 20:15            153:5 154:3,25                       14:21 43:18
18 182:20,22             21:1 22:4,15           155:12, 13 158:4                     70:25 73:3
content 43:5             23:1,15 25:18          159:3,7 160:4, 5,                   81:19 85:5
contention 212:19        33:6 36:21            8,16 161:7                           89:22 100:17, 24
context 11:24            40:23 43:19            166:5,8 167:9,                      107:12 136:16
 26:10 40:10             44:3,17 48:3          11,20,21 l 70:8,                     159:5 171:4,5
 48:9 74:12,13,          50:19 52:7,12         12 171:12,24                         179:22 184:24
18,19,21 78:16           53:3,6,17,21           172:3,8 181:1,4,                    186:2 188:6
 87:8 94:9 95:15         56:4 58:9,16          12,22,24 182:13,                     203:25 204:4,9,
 98:5 100:10             61:7 62:5 63:18       18,23 183:1                         11,19,21 208:6
 158:6,7,14              66:24 70:1,11          185:2,12,15                         244:12
 159:12, 13              72:6,9,14,25           188:24 189:2,18,                   counsel's 180:4
 161:13 164:9,14         73:7,12,16 75:4,      19,23,24 190:16                     count 178:19,23
 l 79:3 210:24          6,17,23 76:19,          201:24,25 202:3,                     l 79:9, 14
 213:12, 13 222:5,      21 79:6 82:8,19        4 206:1,2,14                        counts 179:7
11 236:7,11,14           84:5,15 86:12          207:24,25                          County 1:22
continue 51:20           88:17 95:1 97:4        211:18,19                           248:3
 130:8 162:9,13          98:18 100:7            216:10,13,15,21                    COUNTY/CITY
 228:20                  102:3 103:19           217:1 218:17,18                     245:4
Continued 99:8,9         104:12 105:19,         219:25 220:1                       couple 21:24
continuum               20 106:1 107:1,         223:11 225:2                        40:2 68:6 108:1
 172:16                 6,24 113:17             226:10,14,15,18,                    153:19 189:6
contradiction            114:14,19,25          19 229:21                           course 30:3
 234:23 235:17           115:4,8,18             231:20 233:13,                      57:14 188:19
contributed              116:16, 24 117:7,     17,18,19 236:16,                     195:2
 105:22,25              21 121:9,12,14,        19 237:9 239:16,                    COURT 1:2
conversation            15,20,21 124:12,       19,20,23 240:6,                      169:6, 23 248:4,
 48:20 191:16           23 126:23              10                                  6
 224:21,22               127:20 128:22         corrected 47:24                     cover 17:4
cookie 215:1             129:4,9,10,12,         150:21 200:25                       135:16
 216:19                 13,16 130:20,25        corrections 11:2                    covered 233:1
cookies 104:20           131:12,13,17,19,       245:13                             covering 29:11
copied 28:19            22,25 132:1, 4,5,      correctly 37:3                       196:20,24 197:1,
copy 11:4 28:18         14,18,19 133:3          46:5 48:18                         2
 104:9,14,16,18          137:14, 15,21,22       56:13,15 96:7                      crazy 163:15
corner 239: 7           138:3,8,12,15,         137:2 140:22                        create 122:4,6
corollary 28:10         18 139:4,9,10,          152:14 154:8                       created 128:1



                                     ____
corporate 182:10


                                          ,_,________
                        12,13,15,16            157:10 230:3                        credibility 27:4
                        140:8 144:1,12

                                              "
                                     Appmo Biggs i:i::�:i,
                                         JECHflOLOGQ SPECIALISTS lfl mom LITIGOTIOfl

              800 E. 1st Street N.                5111 SW 21st Street                          6420 W 95il1 Street
              Suite 305                           Topeka, KS 66604                                      Suite 101
              Wichita, KS 67202                     785-273-3063                         Overland Park, KS 66212
              316-201-1612                       www.appinobiggs.com                               913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 13 of 48


9/23/2019                                                                                          11
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 Credit 5:17             current 65:10,23     David 4:4                         DEFENDANT
 cries 220:2,5            156:11 160:16        189:13                            4:13 5:1 6:1
criteria 113:23          currently 32:3,6     Day 5:15,16                       Defendants 1 : 13,
critical 36:15,16,       cursory 86:1          31:7 45:8,16,22                  18 3:1,13 4:1
23 l 72:2,6,12           Cushing 37:21         70:25 86:14                       5:12 7:8 9:5
 189:17,22 201:3         Cushing's 37:17,      88:8,15,19 89:1                   18:21
  237:9 243:1            19 38:2,8,12,24       150:14 171:2                     defense 85:25
criticism 167:19          39:10,13,14,19       180:4 194:16                      119:20,24 171:4
 182:21,22                75:2 79:5 80:25      196:22 208:2,8,                  defer 32:13
 225:17 229:11           81:9 96:25           22 213:18                          34:11 62:24
 231:9                    103:18,23            214:20 216:12,                    138:25 139:7,24
criticisms l 72:21                            13 221:16                          186:14
 181:2,6,18             <D>                    232:25 238:6,15                  deferred 85:13
 184:12 231:7           D.M 1:6 246:7          241:7 245:6,20                   deferring 63:11
 232:17 236:25          d/b/a 1:11 3:2         248:23                           define 73:18
criticize 74:10         Dabrow 42:6,20,       daycare 213:21                     174:17 187:24
criticized 58:8         25 85:1,18,19         days 23:19 57:1                   defined 92:23
 174:5,8 232:16         Dabrow's 42:7          68:2 134:21,23                    107:22
criticizing              84:20 85:22           135:1 137:20                     definitely 207:21
 225:19 239:21          dad 208:25             l 70:8 196:21                    definition 80:17
Cross­                   209:2 214:16          199:23 203:19                     96:25 153:24
Examination             daily 68:9 226:7       205:2,4 207:22,                  degree 45:20
 7:11,12,13,14,         Dan 15:10             24 213:11                          97:6 152:18
15 118:1 180:8           122:6 186:8          deal 12:21                        dehydrated 187:5
 184:5 189:11            202:24 221:3          52:18 88:4                       dehydration
 190:5                  dan@dgwichitala        226:17 235:10                     187:2,4
crowding 109:19,        w.com 2:11            dealing 240:15                    Delivery 120:24
21,22                   DANEY 4:14            Dean 182:10                       demonstrated
crucial 19:21           Daney's 153:8         decent 17:8                        104:19
cry 141:22              dangerously           decide 21:4                       demonstrating
crying 145:15            102:18 103:14         80:23                             102:8
 217:8 219:24           Daniel 2:6            decides 26:16                     denied 58:3
 220:9,10,14,17         data 41:19 61:1       decision 27:2                      59:2,4,18 82:15
 226:1                   79:15 163:23,24       113:23                           221:12
CT 106:12,18             164:4 168:11,12      decrease 68:6                     denies 224:12
 109:19,25 117:5,       date 244:5             103:16 106:17                    Denning 6:3
11 192:16,20,21,         245:10 246:12        decreased 37:24                   7:13 123:22
22,24 193:3,17           247:24 248:12         38:6,9 111:20                    124:3 184:6,7
 211:1                  dated 7:23 43:9       dedicated 143:16,                 189:7
CTs 47:18               dates 43:9            18                                dep 49:21
cumulative              daughter 104:23       deep 38:16,17                     Department
 106:13                  105:4,24 152:5,       161:12                           70:10 77:24


                                     ______ ________
                        7                     deeper 21:12                      78:5



                                     Appmo -------------
                                               Biggs i:i::�:ru,
                                                  ,_,



                                     ---------
                                         rncnnoLOGV SPECIALISTS In mom LITIGOTIOn

              800 E. 1'1 Street N.               5111 SW 21'1 Street                        6420 W 951h Street
              Suite 305                          Topeka, KS 66604                                    Suite 101
              Wichita, KS 67202                    785-273-3063                       Overland Park, KS 66212
              316-201-1612                      www.appinobiggs.com                             913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 14 of 48


9/23/2019                                                                                                12
              JEAN-BAPTISTE LE PICHON, M.D., PH.D.
Departments               217:17 219:6             161:5 162:24                       dig 123:12
 78:7                     229:8 248:7              187:16 188:22                      digging 120:7
depend 164:9             describe 35:1             191:25 192:3                       dilated 199:11
depending 33:1            39:18 111:14             194:23 195:24                      dinner 214:16
 38:15                    178:11 202:14            197:3                               216:20
depends 78:16            described 37:21          diagnosis 18:5                      direct 141:2
 149:21 178:24            56:6,9 90:14             82:25 83:8                          221:14 243:15
 197:20 199:24,           136:25 205:19            111:11 153:25                      Direct­
25                        218:24                   155:20 160:18                      Examination
DEPO 7:21                describes 90:19           163:10 164:7, 15                    7:10 9:6
 124:5                   describing 50:17          192:2, 4,7                         direction 93:13
deponent 244:13           153:24                   193:13 209:4, 10                   directional
 246:10                  description               210:25 226:21                       112:11
deposed 13:2              90:20 206:3             dictated 241:15                     directly 37:22
deposes 9:5               212:6, 13 219:22        die 38:23                           director 32:1
DEPOSITION                221:10, 11               146:21 147:24                       141:1 167:23
 1:16, 19 9:1, 18,       designed 20:25           difference                          disagree 27:9
21 10:17 12:11           despite 111:18            108:18 111:14                       85:1, 16 97:17,
 17:17 20:8              detail 48:9               185:10                             23 150:20
 21:18, 22 26:7           86:15 156:16, 21        differences 59:16                    157:15 166:14
 34:2 48:17               157:2 231:14, 15         236:25                              234:19 236:21
 49:16 50:1,3,7,         details 202:18           different 36:6                       240:14
8 55:4, 15 71:11          207:9                    40:23 59:20                        disagreed 43:1
 80:5 90:6               detect 111:23,24          74:1 98:20                          85:24
 103:22 104:5, 11        determine 35:10           130:19 132:13                      disagreement
 114:3 152:8             develop 125:11            149:13 177:25                       26:5
 155:11 162:5             192:14 201:11            225:6, 7                           discharged
 l 69:24 170:10          developed 35:7           differential                         225:16
 181:23 182:4, 6,         51:7 200:2               193:12 209:4,10                    disclosed 171:3
9, 12 186:5              developing 51:8           226:21                             discount 222:10
 190:8 228:4              106:20                  differentiate                       discounting
 230:2,9 237:4, 5        develops 39:19            107:10, 19                          222:8, 9 229:15
 242:15 243:23            202:21                   206:16                             discrepancy 69:5
 244:3, 8,14             deviated 14:8, 12        differentiating                     discuss 86:14
245:9, 12 246:1,         209:13                    112:3                               113:10 129:14
12,15                    dgribble@hitefan         difficult 26 :9                      157:21
depositions              ning.com 5:9             29:25 65:18                         discusses 148:19
10:25 12:22              diagnose 139:15          161:14 188:12                       discussion 71:1,
47:4, 11 54:22           195:6 210:3              206:25                              13 85:10 89:23
64:1 115:14              diagnosed 82:23          difficulty 90:18                    114:5 122:14
 118:20 119:9            117:14 138:6             206:15 217:12                        126:4 136:14



                                                            ________
120:3 155:10             147:11 148:5             235:10                              189:9 211:25
181:15 205:11            149:1 154:6

                                      _________
                                      Appmo. · . Biggs i:i:��'.�,
                                                           ,,




                                             rncHnOLOGV SPECIALISTS m monv·s LITIGATIOn

               800 E. l'' Street N.                  5111 SW 21st Street                           6420 W 95th Street
               Suite 305                             Topeka, KS 66604                                      Suite 101
               Wichita, KS 67202                       785-273-3063                         Overland Park, KS 66212
               316-201-1612                         www.appinobiggs.com                               913-383-1131
    Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 15 of 48


9/23/2019                                                                                                13
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
  231:22 238:9          203:7,18 223:1             126:4,5,10                          115:23 116:6,8
  242:23                 237:22 243:12             136:21 137:5                        118:3,8 125:20
 disease 39:10,13      document 8:4                149:1 150:1                         126:2,6 l 72:24
 51:21 156:11,12        46:8 127:24                152:6 154:20                        l 73:1,8,13
 192:13                 128:23 154:9               155:7 162:23                        175:16 182:13
 dismiss 212:12         158:22,24 167:7            170:15 173:22                       184:7 190:18
 disorder 130:7,        238:16                     175:23 190:15                       191:1,6,9
12                     Documentation               191:10,15,18                        209:12 232:16,
dissecting 79:23        45:4 46:23                 202:2 213:16, 20                   17,18,21 238:13
 distinguishing         47:23 156:15               214:5,11,20                         239:21 242:22,
 124:9                  157:12 158:2,8             215:1 217:20                       25
DISTRICT 1:2,3         documented                  219:20 220:11,                     drawing 105:3
DIVISION 1 :4           156:23 176:7              20 222:1 223:17                     drew 104:24
Divorce 242:13,         225:2                      225:18 226:21                      drive 8:9 42:10
19                     documenting                 230:22 237:7                        46:20 122:1,3,
dizziness 52:6,         224:21                     241:24                             12 123:21,25
15 53:5,14             documents 26:11            D.M. 14:10                           127:20 163:15
 56:14,22 57:9,         28:4 128:2,18              48:19 49:3 54:3                    184:16,20
18,23 63:23             171:14,16                  79:1 107:5                         driving 24:22
 64:9,12,18,20         doing 12:18                 114:12 l 76:23                     dswooding@marti
 65:5,16,22             16:12 20:24                200:2,21 204:17                    npringle.com
 100:7,20 101:7,        29:10 71:22               doses 106:13                         4:10
11,12 102:1             74:10 79:21               doubtful 89:9                       due 201:12
 192:12 193:9           141:19 147:4              Douglas 4:7                         Dugan 2:7
 197:19 205:23,         171:22 196:19             downstairs 216:9                    duly 245:8
24 206:4,6,10,          217:22                    downtown 25:1                       Dustin 6:3
16 207:3,19            domain 240:18              downwards                           123:20 184:7
 209:20 210:2          Don 5:4 10:21               198:10
 211:9 213:6,9          65:25 89:20               DR 3:14 5:1,13                      <E>
 218:9,20 231:15        102:24                     9:10 10:4,5                        ear 206:18,21
 241:10,18              door 226:17                12:10,15 16:5                       207:1
dizzy 56:25               D.M. 7:22                21:21 23:12                        earlier 59:25
 206:1 207:16           16:13 18:24                26:4,22 37:21                       79:4 92:23 95:2
 224:17                 20:13,20 36:18             41:3 42:3,14,20,                    103:21 140:13
djdenning@cml­          50:23 51:1,10             25 46:2 66:6,19                      155:20 157:21
law.com 6:8             66:23 67:3                71:17 84:20,23                       161:5 162:23
Doctor 102:9            73:15,20 82:12,           85:2,16,22                           174:5 175:2
 113:11 117:22         20 83:22 84:4              86:20 88:1,11                        187:18 218:13
 162:8 166:23           89:10 106:24              89:6 90:6,19,20                     early 212:9
 169:17 180:10          108:8,14 109:2            91:8,13,17                           213:18 215:1
 181:1 184:7            115:2,16,24               95:25 96:2,4,5                      earned 121:19
 189:7 190:7            l 16:14 l l 7:10,         100:15 102:1                        ease 162:11,12
                       19 125:1,18,21             104:8 114:7



                                     Appmo . Biggs i:i:��:rn.
                                     -----•-2--------




                                            T&CHnOLOGV SPECIALISTS m TOOAV'S LITIGATIOn

             800 E. l st Street N.                   5111 SW 21st Street                          6420 W 95th Street
             Suite 305                               Topeka, KS 66604                                      Suite 101
             Wichita, KS 67202                         785-273-3063                         Overland Park, KS 66212
             316-201-1612                           www.appinobiggs.com                               913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 16 of 48


9/23/2019                                                                                         14
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
easier 71:4             email 122:12          encounter 90:23                  162:23 172:1
 135:21                  184:24                154:1                           218:24
easily 135:7            Emergency 52:1,       encourage 71:8                  era 28:17
East 4:7                4 60:9 67:20,25       ended 136:11                    Errata 245:13
easy 60:19,21,           68:3, 9 69:14,23     ends 120:18                      246:1, 19
22 126:24                70:10 77:24          engaged 239:25                  error 11:8
eating 186:24            78:4, 7 82:11        England 210:22                  erythema 61:14
ED 84:24 91:11           97:10 98:7           English 128:12,                  62:3, 16 63:2, 5
 194:10, 13 210:1        113:21 119:14,       15,16,18,20,22                   91:22 92:3
 219:21, 23             23 120:15              129:4 136:3                    Erythematous
edema 62:12              129:15, 18,21,24     enlarged 91:22                   86:5 139:19
edited 128:4             130:1, 15,22,23       97:15                          especially 28:17
education 22:11          133:9, 17,19         entered 30:4                     31:7 52:19,23
 129:7 132:13            142:8, 11,14,23       246:18                          76:4 106:18
effect 51:4 81:1         144:3, 19 151:3      entire 20:7                      141:16 212:10
 199:17                  162:22 163:17         26:10 40:18                     239:4
effective 147:13         165:1 166:13, 19,     74:21 79:18,22                 essentially 10:9
eight 107:24            20 167:2, 8            94:10 111:8                     25:13 221:1
 134:20 135:2            170:7, 16 172:5       159:18 170:6                   establish 126:25
eight-week               175:24 176:13         174:9 188:2                    established 12:16
 134:18                  177:18,21 178:1       219:17 222:11                   113:23 243:12
either 34:6              183:7, 22 192:9       236:11 241:7                   establishes 175:4
 54:19 108:25            194:14 196:11         246:15                         estimate 118:20
 116:7 125:1             197:14 210:10        entirely 196:25                 et 1:12 246:7, 8
 143:23 190:18           216:14 218:4, 7,      242:14, 19                     evaluate 35:4
 191:22 197:14          22 219:12, 16,18      entitled 18:21, 24               129:23 130:11
 229:5                   226:13 233:2, 21     entity 184:9, 12                 170:19 213:12
elaborate 242:3          234:8 235:25         enumerated 11:9                 evaluated 133:12
elegantly 74:3, 8        242:23               environment                      170:14
elements 93:10          emesis 63:23           145:5                          evaluating 36:11
elevated 69:6            97:11 101:13         epidermal 105:9                  145:2 179:16
 76:15 77:20             102:19 103:15        epilepsy 23:10                   212:17
 78:17, 19,22           emotional 179:19      epilepticus 68:13               evaluation 36:9,
 92:10 95:6, 12,        emotions 86:23        episodes 63:23                  14 112:23 121:4
13 103:17               emphasizing            101:13 205:20                   140:19 142:18,
 111:18 174:10           241:8                 206:4                          22 145:22
 178:22, 24,25          employee 248:18       equal 29:6, 21                   160:13 178:13,
 179:2, 6,9,13          EMTALA                 114:22                         17 192:9 193:4
 209:15                  182:25 183:4, 5,     equates 116:2                   evening 50:18
elicited 156:22         22                    equivalent 213:21                161:6 162:24
eligible 23:6           encapsulate 20:6      ER 56:6 132:25                   186:9



                                      ______________
El-Nabbout              encapsulated           138:6 150:5                    event 188:22
 191:1, 4,5,6,9          61:9                                                  216:24



                                      Appmo. Biggs::�:'.�,
                                                          ,




                                         rncHnOLOGV SP�CIHLISTS m mom LITIGnrmn

              800 E. l st Street N.              5111 SW 2 l'' Street                      6420 W 95 th Street
              Suite 305                          Topeka, KS 66604                                  Suite 101
              Wichita, KS 67202                    785-273-3063                     Overland Park, KS 66212
              316-201-1612                      www.appinobiggs.com                           913-383-113 l
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 17 of 48

9/23/2019                                                                                                 15
              JEAN-BAPTISTE LE PICHON, M.D., PH.D.
events 50:18              87:14 95:10            14 22:10 25:21                      <F>
 170:6 237:7              135:6 146:7             32:13 34:16                        face 163:3 164:6
eventually 38:20          147:12 149:14           39:13 41:20, 22,                   facility 164:8
 51:21 146:14, 18,        152:3 164:25           25 87:15 93:5                        165:2, 16 181:7
20 198:11                 179:5 235:22            119:4, 8, 10                        182:21, 23
everybody 26:18          examples 30:5, 9         121:17 126:20                      fact 13:24 14:3,
 104:10 234:24           excessive 106:6          127:23 138:23                      10 17:12 18:10
 236:5                   exclusively              164:10, 18                          23:12 26:4 28:1,
evidence 60:3             196:20                  179:10 188:13                      25 35:21 39:23
 216:9 219:19            Excuse 229:1             191:13 232:4                        40:5 47:14 48:1,
 229:18, 22, 25          exhausted 233:1          238:18 239:5, 12,                  20 52:10, 14
evolve 199:1, 18,        EXHIBIT 7:21            25                                   53:18 56:17
22                        9:1 12:11 13:16        expertise 16:24                      66:15 67:1
evolved 213:10            14:15 17:8              34:1 46:19                          70:22 73:20
evolving 127:23           19:14 21:18, 22         165:14 187:9                        82:6 83:1 102:2
exactly 35:24             25:2 46:14, 16          240:18                              105:23 108:3
 45:9 90:18               66:7 71:10, 11,        experts 25:17                        109:14 111:21
 128:19                  15 73:9 78:24            32:14 41:22                         112:20 113:19
exam 29:14                81:7 99:24             Expires 245:24                       114:9 121:15
 61:21 79:20              104:5, 9, 11           explain 11:25                        155:5 159:23
 80:13 84:14              105:17 106:3            37:17 140:24                        163:22 168:11
 85:2 86:3, 17, 24,       114:3, 8 127:25         236:6                               178:6 199:10
25 87:11 89:9             135:14 162:5           explained 31:4                       212:21 215:21
 91:7 115:24              238:16                 explains 54:6                        219:24 221:16
 140:18 141:18,          exhibiting 198:23       explored 225:23                      222:13 236:5
19 142:24                EXHIBITS 7:20           exposure 106:9,                      238:23 241:16
 143:17, 19, 20          exit 198:19             19                                  factor 154:1
 144:9 145:7             expand 145:9            express 207:16                       160:7 241:8
 165:15 168:7            expansion 156:2         expressed 191:17                    factors 117:6
 212:18 231:17           expect 79:8, 11         expressing 207:19                   facts 17:20, 25
 233:20 234:7             132:16 149:19          expression 27:18                     18:4, 8, JO, 13, 22,
examina 141:6             187:11 206:9, JO       extensions 24:24                    25 19:21, 23, 24,
examination               207:13, 15 238:3       extent 51:16                        25 27:17 61:10
 28:22, 23 79:25         expected 165:25          115:5, 7 146:12                     156:11
 85:8, 13, 20             166:19 179:13           160:11 171:5                       factual 17:6
 141:7 144:22             186:24                  232:21                              44:16, 20
 145:14, 18 178:9        experience 22:12        extract 159:17                      factually 19:17
 226:8                    60:19 78:3, 4           168:11                             failed 190:14
examine 145:12            87:18 240:3, 20        extremely 20:14                     FAIMON 3:14
examined 9:4             Expert 7:22 8:1          193:15                              182:13 190:12,
example 28:2, 16,        10:16 12:19, 24         extremity 90:22                     18 209:13
21 29:2, 3, 4            16:12, 15, 17, 22                                            232:16, 17, 18, 22
 36:17 78:20              20:10, 25 21:4, 7,



                                      Appmo Biggs i:i:�r.,
                                      _____,_w_cc________




                                           rn&HnOLOGV SP�ClnLISTS m TODAV'S LITIGATIOn

               800 E. 1'1 Street N.                 5111 SW 2 1st Street                            6420 W95'hStreet
               Suite 305                            Topeka, KS 66604                                        Suite 101
               Wichita, KS 67202                      785-273-3063                           Overland Park, KS 66212
               3 16-201-1612                       www.appinobiggs.com                                 913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 18 of 48

9/23/2019                                                                                             16
              JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 fair 19:22 21:9,        Federal 169:6            69:2, 4 83:9, 11,                 207:18 209:19
 13 25:18,22             fee 185:8               18 218:9, 12                       224:4 225:21,24
  34:2 108:20            Feel 162:11              231:3 234:20                      237:23
  133:10 164:19           177:16 207:20          finds 102:2                       fix 214:16
  174:4 184:11, 14,       232:21                 fine 15:3 39:4                    flash 42:9 46:20
 15 188:5, 12            feeling 178:5            45:16 70:16                       122:1, 3,12
 fairly 198:15            206:12, 13              93:4 162:20                       123:21, 25
  199:3 210:1            feelings 207:16          180:22 214:7                      127:19
  225:6                  fellow 22:3, 5           218:1 238:3                      flight 217:4
 fairness 35:25           78:6 163:19             242:5                            Floor 3:18
  94:21 97:14           fellowship 22:24        finger 30:1                         69:12, 23 85:14
 fall 21:5              felt 16:23, 25          finish 30:13                        175:25
falls 232:20              100:12                  145:20 221:2                    flow 109:8
 familiar 34:22         fetal 120:18, 20,       finished 113:12                     198:23 199:8
  38:22 142:7, 13       21,24                   Firm 4:17                           201:15
  148:11 195:4          fever 58:3, 22,25       first 11:13,22                    flows 198:5
family 54:6               59:3, 4, 7, 12, 18     37:17 44:8 46:6                  fluid 176:1, 3, 8,
  57:19 97:20             60:7, 9, 11,14         59:10 60:7, 15                   14,17,20,23
 144:2 209:3             61:3 139:20             63:20 66:12                        198:4, 12,14,19,
 214:14 219:17            234:17, 21,22           73:14 97:9 98:1                 22 199:9, 20
 223:10                  235:23,24 236:1,        106:10 114:17                      201:15
Fanning 5:5             2,3,18                   119:22 126:19                    fluids 177:8, 10
far 25:24 31:25         fifth 153:10             128:12, 20                         178:14, 16
 45:8 64:18 96:5        Figure 109:17            148:25 152:25                    focus 10:2, 3
 97:18 105:25            112:11                  170:8 200:6                        37:16
 161:13 164:16          figured 42:16           fits 95:14                        focused 241:22
 235:24,25               105:5                  five 23:2 32:25                   follow 13:19
Farm 5:17               figures 104:23, 24       33:21 84:1                        166:11
fashion 81:2            file 10:13, 15           120:2, 4 134:21                  followed 38:17,
 86:1                    14:22 246:5             136:21,22                        18 46:7
fast 29:20,21           files 10:18              141:16 142:25                    following 45:17
 62:19 173:5            filled 46:13             144:16 149:5, 17                  84:4, 7 90:7, 10
 176:11                  60:21                   150:18 163:16                     94:17 98:22
father 48:19            financial 248:20         177:20 212:10                     102:21 117:9
 49:3 209:6             find 34:3 45:14         five-year 23:3                     130:8 246:17
 219:14                  46:21 47:9              32:5 149:12                      follows 159:12, 14
fatigue 224:12           53:25 54:1 64:3         238:1                            Foods 214:15
fault 212:8              102:1 120:8            five-year-old                     foramen 109:20,
fax 165:8                136:8 237:6             52:19,24 55:18,                  22
faxed 165:17            finding 57:23           23 77:21 78:11                    force 30:3
February 126:24          83:12 111:4             87:4 145:3                       forces 87:4
fed 201:8               findings 52:6, 15        149:11 150:9, 13,                foregoing 245:8
                         53:5, 7, 12,15,18      15 151:3 179:16                    248:10, 14

                                      ----c-•--------
                                      Appmo . Biggs i:�::t1,,
                                           rncHnOLOGV SP�CIMTS m TODAV'S LITIGATIOn

              800 E. l 't Street N.                5111 SW 21'1 Street                          6420 W 95th Street
              Suite 305                            Topeka, KS 66604                                     Suite 101
              Wichita, KS 67202                      785-273-3063                        Overland Park, KS 66212
              316-201-1612                        www.appinobiggs.com                              913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 19 of 48


9/23/2019                                                                                              17
              JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 forget 35:8              Francis 130:14          243:8, 20 248:16                 61:23 65:25
  160:J 183:5              153:5 154:20                                            66:3 70:J2,18
  207:9                   Francis's 97:10       <G>                                71:7 72:20 73:3
 forgot 120:J             frankly 16:24         gag 141:21                         77:5, 9,17 78:13
  225:11                   26:15 27:21          Gaps 106:4                         81:19 85:4, 7, 11
 forgotten 132:20          191:20               gather 200:5                       87:25 88:5, 10,
 form 35:6 43:14          free 223:19           GCS 107:22,23                     14,17,23 100:17,
  71:7 80:4 91:4         French 9:14            gears 32:8                        24 102:25 103:2,
  122:12 147:16            128:10, 15,16        gees 195:J0                       5 107:12 110:17
  160:23 163:5, 21         136:3                general 23:4                       122:7 136:11
 168:24 171:2            frequently 78:20        43:5 76:5                         147:J6 150:23
  203:15, 20 204:2,        179:6                 130:15 140:1                      151:J 153:15
3,24 208:1, 4            Friday 55:19,20         142:8, 11,14,22                   154:10,14 159:5
 213:11 241:25             200:5, 6,8, JO,21,    144:2, 5,6                        168:20, 23 169:7,
 244:10                  25 201:J 202:3,         145:17 146:24                    10,14,20 171:6
formally 232:J2          7 203:19,24             148:21 153:19                     180:2 183:12
format 80:7               204:12, 18             155:2 166:13, 23                  202:25 203:2, 4,
formed 190:16            Fridays 134:25          167:2, 8 174:14                  9, 13, 25 204:2, 5,
 205:15 241:15,          friend 1:7              196:25 206:13                    10 208:5 210:4,
16                       front 60:10 71:6        226:13 240:8, 12                 7 220:23 222:18,
forming 41:16             104:9 169:22          generalized 224:9                 21,24 223:20,22,
 207:4 209:3, 9           205:9 234:14          generally 37:18                   24 224:13, 15,17
formulate 189:3          frustrated 140:21       78:11 133:10                      229:17, 24
forth 136:J              frustrates 141:23       143:18 146:4                      235:13 241:25
 236:24 237:8             142:3                  223:9                             243:6,9,11,20,22
fossa 192:3, 4,11        frustration 87:12,     gentlemen 20:21                   Giroux's 72:J
found 36:6 57:8          14 89:13 142:4         getting 15:20                      206:J
 72:18 110:22            full 102:16             57:22 58:19                      give 48:9 70:23
 192:17                   152:25 165:19,         59:14 65:11, 19                   82:2, 3,4 95:10
foundation               21 237:3                83:9 116:6                        125:12 136:2, 23
 147:17 160:24           fully 90:24             127:4 178:1J                      154:9 161:15
 163:6 242:J             function 26:21          201:21 203:19                     228:15
four 100:J                142:1                  217:14 224:22                    given 54:6 55:1
 152:21 177:19           functioning 145:5      Gibson 3:6                         57:20 68:2 77:J
 184:19 194:J, 2         fundamental            Gilliland 3:17                     118:21 184:13
fourth 99:24              31:15                 Giroux 2:6, 7                      248:22
 110:J 198:2, 6,7,       furious 31:17           7:17 10:21                       gives 207:7, 10
10 221:7                 further 36:9            11:15, 17,19                     giving 146:10
fracture 114:24           46:7 59:7 90:6         12:3, 6,8 14:21,                 169:12 196:2
 115:3                    212:24 225:23         25 15:3, 4,18,20,                 glad 53:8
frame 14:J                237:12, 15,17         23 16:1 17:J6                     Glasgow 34:22
 170:12 172:22            238:5, 7 241:19        20:14, 22 28:3                   35:J, 6,8,18
                                                 42:6 47:24                       36:4, 10,19 37:1,

                                      ____,,_cie________


                                      Appmo                    Biggs ::i::,�:�,
                                           rncunoLOGV SP�ClnLISTS m roam LITIGOTIOn

               800 E. 1st Street N.                5111 SW2l't Street                           6420 W 95th Street
               Suite 305                           Topeka, KS 66604                                     Suite 101
               Wichita, KS 67202                     785-273-3063                        Overland Park, KS 66212
               316-201-1612                       www.appinobiggs.com                               913-383-1131
    Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 20 of 48


9/23/2019                                                                                                18
            JEAN-BAPTISTE LE PICHON, M.D., PH.D.
12 63:16 66:10,          221:6 223:25          129:1 136:13,18                        103:1,8,25
13 67:1 76:23,           227:4,6 228:18        141:15,17                              104:7 107:14
25 77:1,13               229:19 231:11         156:20 162:3,21                        110:4,19,20
 79:19 107:21            234:12                163:24, 25 168:6                       114:2, 6 117:22
 108:7 111:4,12,        goes 56:5 59:14        180:17, 19 197:8                       118:15 124:5
19,20 112:13,17          99:6 153:7            212:6 225:20                           126:18 129:7
 113:3 114:18,21         159:9 189:20          243:6                                  139:7 140:17
 115:6                  going 12:10           goodness 117:15                         149:24 150:7
gleaned 55:14            19:10 21:23          gopher 15:14                            156:15 157:22
Glover 58:5, 8           29:8 32:12,24        gotcha 45:6                             165:21 174:7
go 10:2 11:17            36:1 43:25            107:13 136:24                          233:24 234:2
 15:13 16:1              44:11 46:8           Grabb 42:14,25                          238:12 242:6
 21:11 23:19             50:23,25 51:19        125:20 126:2,6                         243:3
 29:14 38:14             53:23 64:8,20        Grabb's 42:3                           grocery 214:14,
 43:21 44:19             65:1 66:1 68:17      gradually 51:8                         21
 45:7,8,18 46:3          69:9 71:4,18          199:9                                 ground 67:19
 50:12 51:23             84:20 86:8 87:5      gravity 201:18                         group 46:6
 52:10 58:2 59:6,        88:22 92:21          great 12:21 30:9                        198:3 215:6
8,23 60:23               93:3 95:20 98:1       52:18 235:10                          GROVER 3:13
 61:20 63:13             99:21 104:25         greater 114:13                          58:11,14 59:12
 69:12,25 70:19          105:2 111:6          Green 3:17                              60:17,18 190:12,
 71:19 72:1,21           112:2,11 113:13      Greg 118:7                             19 209:12 223:7
 74:16 77:18             114:7 115:19          150:23 154:11                          225:15 230:12
 80:18,21 84:10          132:10 135:13        GREGORY 3:14                            231:7,8 234:23
 85:4 86:3 92:5          138:2 143:21          4:16 190:12                            235:11,13,14
 93:25 94:7              145:14,15            Gribble 5:4                             237:1
 99:23 100:5             146:20 147:19,        7:10,16 9:7                           Grover's 61 :2,
 104:1 106:3,22         24,25 153:22           11:18 12:1,4,7,                       20 222:16 223:5
 108:11 110:13           156:25 160:23        9 14:23 15:2,10,                        224:21 234:12
 112:7 113:1,15          164:5 165:23         15,21,24 16:2, 3                        236:21
 116:11 129:6            168:23 171:8          21:17,20 30:8                         growing 137:14
 133:9 141:23            179:4 180:15,20       38:25 39:4,7,9                        grows 198:9
 145:10 147:18           183:12 187:6          42:8 45:3,7,12,                       guardian 1 :7
 152:25 161:1            189:1,21 196:10      18,24 46:1                             guess 15:8 17:3
 162:20 164:16           202:17 207:11,        58:12,14,15                           33:21 45:18
 165:24 169:1           18 208:5 213:15        61:25 62:1 63:1                       88:3 137:18
 176:2,5 180:3           214:20 221:9,11,      66:2, 5 70:21,23                      149:10 153:7
 183:19 192:25          13 222:7 223:24        71:3,9,14 72:19,                      193:19,22,25
 201:5,6,19              229:10 241:13        22,23 73:8 77:7,                       194:7,14,24
 204:10,11              good 9:13 20:14       11,23 78:23                            195:16,25 196:3
 207:12 208:3            30:10 37:3,4,7,       81:20 85:17                           197:12 213:22
210:7 214:4,14,         10 41:15 62:10        88:3 89:2,25                           229:6
16,24 215:6              79:25 84:17          100:19 101:9

                                     ----·,-x.________
                                     nppmo . Biggs�:i:����c
                                        rnCHflOLOGV SPECIALISTS In TOOAV'S LITIGOTIOfl

             800 E. I st Street N.               5111 SW21'' Street                              6420 W 95 th Street
             Suite305                             Topeka, KS 66604                                        Suite 101
              Wichita, KS 67202                     785-273-3063                           Overland Park, KS 66212
             316-201-1612                       www.appinobiggs.com                                  913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 21 of 48


9/23/2019                                                                                          19
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 guessing 171:16        happy 92:1 94:5        212:3,6,11,13,                    hereof 244:6
  195:21                 123:18 140:25        14,17,22 213:8,                    245:11 248:13
 Guidelines 8:1         157:9,25 213:2         15,16 216:24                     Hernandez 5:16
  110:22,25 111:1       221:6                  218:8,23,25                      herniate 146:20
  142:14 238:17,       hard 86:25              219:8,21 220:4,                  herniation 11:21
 20,21,23 239:2         87:13 114:16          6,9,10,15,17                       108:12,15 109:2,
 guys 11:10             136:4 195:22           223:4 224:5,23                   3,6,7,12,24
 gyoung@hinklaw.        232:22 233:3           225:22,25                         110:1,10
 com 4:21              Harding 182:4           226:25 227:16                    Hey 44:25 65:25
                       harmful 106:14          231:6 238:2                      hick 9:13
<H>                    Hart 90:19              241:9,18                         hide 104:20,21
H&P 64:8 65:22         HARTPENCE              headaches 32:24                   high 68:24
 72:19 115:23           5:13 84:11,23          33:5 55:19                        74:24 76:2,4
 227:19 229:6           88:1 90:19,21          68:12 210:20                     higher 33:IJ
habit 30:4              91:8 100:16            220:8 241:18                      175:20
half 11:19 217:4        102:1 115:23          heading 94:16                     higher-level
halfway 11:20           116:8 178:9,13,        108:12 152:17                     174:3
 44:6 90:3 100:6       16 242:24              heads 185:4                       highest 67:3
 216:3,7               Hartpence's 85:2       healthcare 133:7                  highlight 98:1
hand 12:10              86:20 90:6            healthy 136:21                    highlighted
 21:21 64:7            Head 8:5,7              137:6,7                           84:22 99:4
 84:20 114:7            56:25 106:7           hear 27:21                        highly 110:22
 248:22                 110:5 186:12,15        87:20 127:2                       111:20
Handwritten 8:4         208:13 213:24          233:24 234:2                     hindsight 148:12,
handwrote               228:14                heard 19:2 27:8,                  19 187:20,24,25
 203:12                headache 33:1          10 39:10 42:22                     188:18 201:23
Hang 59:16              51:16 52:5, 21,        184:9 214:3                      Hinkle 4:17
happen 30:15,22,       23 53:2 54:3,9,         219:IJ 225:20                    hired 188:14
23 31:8 130:10         II,14 55:14,24          232:24                           hiring 32:3
happened 26:11          56:2,7,10,14          heart 69:7 73:5                   his/her 245:9
 30:20 46:12            63:22 64:17            76:6, 14 95:7, 11,               historical 65:23,
 48:25 50:18            97:12 100:7           18,21 103:16                      24
 51:9,13 60:24          101:11 116:23          104:17                           historically 65:9
 61:7,10 82:10          139:20 140:1,4        heat 89:12                        history 26:10,25
 170:7 192:23           141:15,16             heated 140:21                      36:16 46:11
 193:18 215:19          174:12 192:16         he'd 202:16                        54:5 60:25 80:1
 233:7 242:11           193:5,6,10            held 133:3                         84:14 85:3,20
happening 35:20         197:6,7,16,19          166:7 248:IJ                      97:25 101:6,23
 38:12 95:24            200:9,11,24           help 14:23                         102:4,5,14
happens 108:21,         202:22 208:17,         135:22 203:6                      112:22 116:13,
23 168:5 188:22        18,19 209:20           hematoma 105:9,                   17 130:6 141:7,
197:9 198:8            210:1,13,14,25         11                                12,16 155:23


                                     ________-------
                        211:3,6,7,13                                            156:1,4,10,23



                                     Appmo. · Biggs:::::,���,
                                                       ,




                                         T£CHnOLOG� SPECIRLISTS m rnom LITIGDTIOn

             800 E. l 't Street N.               5111 SW 21'1 Street                        6420 W 95th Street
             Suite 305                           Topeka, KS 66604                                    Suite 101
             Wichita, KS 67202                     785-273-3063                       Overland Park, KS 66212
             316-201-1612                       www.appinobiggs.com                             913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 22 of 48


9/23/2019                                                                                               20
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 157:12 160:16           hospitalization        ICP 146:8 148:5                       102:5 111:4,12
 162:22 163:9,13,         60:13 137:12           149:19,25                            l 12:18,23
21,24 168:6               236:3                  176:18,21                            121:16 141:5,11
 200:5 205:11            HOSPITALS 4:1          ICU 108:5                             145:3,17 148:24
 208:18,25 209:3          13:17 126:14         idea 189:3                             150:9 158:20
 212:10 225:20            189:14                identification 9:2                    160:12 179:17
 226:8 227:11,15         hotline 48:8            21:19 71:12                          209:2,9 210:16,
 229:3 231:6,10,          49:12                  104:6 114:4                         21 212:16
11,13                    hour 66:1 72:8          162:6                                237:23 241:8
Hite 5:5                  130:16 198:15         identified 193:9                     impossible 27:15
hold 18:3 23:13           213:20 215:13          204:17                               80:14
 38:4 72:18              hours 14:18            identify 120:6                      Impression 80:4
 102:21 132:24            65:14 108:2           ignored 241 :II                       189:4 205:15
 133:4 136:2              118:15 150:12,       II 5:4                               improper 77:5
home 68:14               16,19,25 164:8        Illness 98:1                           78:13 210:5
 155:8 214:15             165:9 171:15,17        101:6,7,24                         improve 146:15
honest 159:20             199:23,24 224:6,       102:4,5 155:24                       176:20 186:24
honestly 100:12          24 237:6                156:1,5,24                         improved 79:1
honesty 86:21            HPI 101:21              157:13 229:4                       improving 177:1,
Honeyman 5:5              116:6,7 155:25       illustration                         5
hope 26:18 29:9           156:18 223:19          105:25                             inasmuch 21:23
 112:14,18,21            Huh 234:1             illustrations                          86:16
hospital 10:22           hundred 57:15           105:7                              Inaudible 183:8
 24:17,20,21              130:16 195:15        images 47:10,14,                       222:4
 29:12 32:3              hurt 228:9,11         17 109:13                            inaudibly 100:25
 36:21 48:11             husband 50:5          imaging 165:18                         136:16 179:22
 49:4 51:17              155:7,8                 186:12,15,18                         203:22 204:11
 66:20 l 19:20,25        Hutchinson 3:19         210:19,23                           231:12
 121:11,14                48:5,14 152:1        immediately                          incidence 32:10,
 124:20 126:14           hyper 179:4             178:10                             16,19 33:9,17
 129:19 130:2            hypertension          impacted 31:18                         149:25 150:5
 134:18 135:6            37:24                 impaired 199:10                      incidents 136:25
 143:IJ 165:17           hypertensive          importance                           include 19:25
 168:4 l 72:10,11        187:7                  27:20 31:5                           102:19 103:14
 173:9,22 l 89:17,       hypotensive            52:14 141:6                          172:20 211:5
23 196:20 197:1,         187:6                 important 13:5,                      included 62:11
2,15 199:11              hypothetical          6,10 14:6 17:21                      includes 10:16
 233:1                   77:6 78:14             18:4 19:17                           54:22 80:1,2
Hospital/St              210:5                  20:11 22:21                          197:18
 97:10 153:4                                    27:14,17 31:12                      including 27:5
hospitalist 10:8        <I>                     35:16,18 36:11                       117:6 156:16
24:14                                           40:14,17 52:16                       209:16 211:9
                                                61:10 99:15                          240:3

                                      _____,,_%________




                                      Appmo                    Biggs i:i::,�'.r.,
                                         TCCHnOLOGV SPECIALISTS In TODAV'S LITIGATl□n

              800 E. l st Street N.               5111 SW 21st Street                            6420 W 95th Street
              Suite 305                           Topeka, KS 66604                                       Suite 101
              Wichita, KS 67202                     785-273-3063                          Overland Park, KS 66212
              316-201-1612                       www.appinobiggs.com                                913-383-113 l
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 23 of 48


9/23/2019                                                                                                21
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 income 121:19,           159:6 203:25          insofar 16:12                         147:2, 6 149:22
 20                       204:4, 9,19           instance 47: 7                        165:23 166:24
 incongruity 95:23        208:6                 instruct 169:5                        186:23 198:24
 incongruous 95:6        indication             Intake 60:10                          201:3, 12 209:15,
 inconsistencies          116:14 216:23         intensity 174:3                      21 241:22
  236:9                  indicative 66:16       intensive 37:15                      intractable 97:11
 inconsistent             111:21 178:19          168:9                              introduce 30:6
  63:10 67:6, 12,       individual 121:8       intensivist 10:6                     introduced 190:9
 13                      infection 131:10        24:14                              invasive 87:1, 9
 incorrect 158:5          140:6 179:2, 12      interacted 125:1                       145:13,21,22
 increase 37:23          infections 150:4        126:6                              invoice 184:23
 increased 32:5         inflammation           interacting 145:4                      185:3, 14,16
  33:8, 13 35:14          83:6                 interaction 152:5                    invoices 184:19
  36:13 51:3, 5,11      inflexion 9:14         interest 21:25                         186:1
  67:13,15 83:20        influenced 188:11        248:20                             involve 121:2
  84:8 86:11            information 27:1       interested 35:21                       123:1 196:10
  91:24 92:4              44:20 46:3, 21       interesting 86:15                      198:25
  111:21 147:1            57:5 63:24             202:12 221:18                      involved 12:23
  149:22 166:24           64:11 66:22            224:8 225:3                          13:1 16:11
  186:23 187:2, 4         74:14 116:7          intern 84:23                           31:24 125:10
  198:23 201:2, 11        119:17 122:5, 10,    interpret 186:12                       127:12 131:5
  209:21 224:11         11,12 123:21           interpretation                         148:25 167:14
  241:22                  128:5 132:17           98:21 159:20                         170:11 191:23
increases 106:20          160:4 217:14         interpreting 99:2                      192:19,21,24
increasing 50:22          219:4 223:9          interrupted                            193:2, 16
  63:6 66:17 67:7         225:7 227:10           109:9 221:3                        involvement
  102:18,19               228:1, 21 229:13     interrupting                          235:2
  103:14,15 121:3         236:12 237:24         227:24                              ionizing 106:9, 10
incredibly 27:13        informed 27:2          interview 111:8                      irregular 38:7, 9,
  87:8 112:18,22        infratentorial          156:16                              13,19
  210:15                  108:18, 21           in-the-same-vein­                    irrelevant 62:11,
INDEX 7:1               initial 184:25         type 89:5                            14,15
indicate 54:3            201:2 209:21,23       intra 111:17                         irritability 58:24
  178:23 208:16          210:1                 intracranial 33:8,                    234:17, 25 235:1
  216:21 225:14         initially 46:5         13 35:14 36:13                       isolation 69:4
indicated 167:18         206:11                 37:8, 23 50:22                       75:3 79:24
 246:19                 injury 106:25           51:3, 5,11 63:7                      93:11,14 111:9
indicates 189:16         116:21 123:4           66:17 67:7, 13,                      222:12
indicating 11:11         190:15                16 83:20 84:8                        issue 34:14
 14:22 59:8 73:3        Injury/Trauma           86:11 91:24                          65:21 86:10
 81:19 85:5              8:8                    92:4 102:18                          119:1 131:3, 11
 89:22 100:18           innocently 30:6         103:13 111:18                        138:23 140:17
 107:12 135:24                                  121:3 146:1                          181:20 240:4, 21

                                      --------------
                                              Biggs t�:,�'.�,
                                      Appmo--------------
                                          rn&HnOLOGV SP�CIOLISTS m TODOV'S LITIGOTIOn

              800 E. l 't Street N.                5111 SW21'1 Street                            6420 w 95111 Street
              Suite 305                            Topeka, KS 66604                                       Suite 101
              Wichita, KS 67202                      785-273-3063                          Overland Park, KS 66212
              316-201-1612                        www.appinobiggs.com                                913-383-1131
       Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 24 of 48

9/23/2019                                                                                             22
              JEAN-BAPTISTE LE PICHON, M.D., PH.D.
  241:22,23              jumped 42:25            36:3 41:14                       137:13 138:7, 10
  242:25                  85:23                  43:20 44:15                      139:17, 21
 issued 239:2            Jumping 135:12          46:15 47:24                      140:10 141:2, 4,
 issues 139:8            June 185:13             59:14 86:1                      8,14,20 142:19,
  l 70:20 226:10         jurisdiction            90:21,23 93:19                  23 143:1 147:9,
  240:23                  245:21                 108:2 112:10                    20 148:5,9,15
 Item 239:24             jury 20:25 21:3          l 15:10 127:21                  149:5, 12 150:5
  240:19                  26:15 27:1             204:7 242:9                      151:25 152:3, 7,
 its 54:3                 80:24                 Kirkland 1:21                    9 155:3 158:16,
                         jury's 26:21            2:14                            18 162:12 165:1,
 <J>                     justice 13:10          knew 49:5                        4,6 166:4 167:1,
 J.B 29:23                                       147:6 148:2                     4 169:19 171:7
 JAMIE 5:13              <K>                     l 75:16 229:2,3,                 174:4 176:6
 JEAN­                   K.S.A 248:9            7                                 178:3, 12 184:13
 BAPTISTE 1:17           KANSAS 1:3, 4,         know 9:24                         188:2, 7, 14,25
  7:9 9:3 244:3          23,24 2:9, 16           13:23 15:7                       190:18,21,24
 245:7, 17 246:10         3:8, 19 4:8,19         l 7:12 18:9                      191:6 193:12, 25
 247:25                   5:7, 19 6:6            20:17 26:24                      195:1, 17,22
Jeep 217:8, 11            48:14 123:9            27:8 29:14                       196:2 197:6, 10
 JENNIFER 4:13            134:3, 5 248:2, 6      31:22 32:7                       199:6 201:23
 68:17 69:20             keep 180:23             33:17, 23 34:3,4                 205:4,6, 21
 81:21 100:2             keeping 14:18           36:7 37:12                       207:6, 23 212:14,
 118:8                    155:21                 42:14,20 47:14                  15 214:19 216:6
Jill l:23 21:17          KELLI 1:8 48:5,         48:4 49:5,9,14                   219:15 221:18,
 39:1 183:13             12 49:12 50:6           51:14 52:22                     19 222:5 227:9
 248:4, 25                55:4, 15 151:11,       54:24 56:20                      228:6, 12,22
job 26:24 27:2           15,16,17 191:16,        57:12 60:1,19,                   229:7 230:7, 25
 143:7 156:5             22 214:19              23 64:14,16                      233:14,20 234:6
 190:14 212:9             230:10,15,17,22,       65:19 71:7, 22                   236:1,10 238:14
jobs 210:12              23 242:14               76:7, 9 79:15,25                 241:12
Joey 182:9               Kelli's 50:5            83:8 86:10, 22                  knowing 188:3
John-Baptiste 9:9        KENT 4:2                87:6 88:3 89:14                 193:24
Johnson 1:22             kept 87:16              90:25 92:1 93:3,                knowledge 166:1
join 171:6               Kevin 50:1,4           7, 14,25 94:5, 6                 240:3 242:22
Journal 210:22            155:11 191:17,         96:2, 3,5 97:18                 knows 132:21
JUDD 3:3 49:14,          22                      100:12 109:13,                  152:10
17 56:17 57:2            key 21:24 28:24        16 111:6 112:15                  KU 143:11
 180:11 181:23           kid 90:25               114:16 115:2                    Kuckelman 1:20
Judge 80:23              kids 150:1              119:25 120:16                   2:14 20:15
July 7:23 17:14,          155:9 214:16, 21       121:5 124:1, 9,                 127:16
19 135:16                 215:6                 12 125:9 127:16
 185:16                  kind 12:1 17:2,         131:14 132:16,                  <L>
jump 152:15              4 19:23 35:1           17 134:8 135:8

                                      ----·--------
                                      Appmo Biggs i:�:,��r.,
                                           rncHnOLOGV SP�CIRLISTS m mom LITIGnTIDn

               800 E. 1st Street N.                5111 SW 21st Street                         6420 W 95il1 Street
               Suite 305                           Topeka, KS 66604                                    Suite 101
               Wichita, KS 67202                     785-273-3063                       Overland Park, KS 66212
               316-201-1612                       www.appinobiggs.com                             913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 25 of 48


9/23/2019                                                                                             23
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 L.L.P 4:6 5:5           153:J0 179:14         181:9 196:16                        looking 45:13
 lab 69:17               213:17 239:7          222:J 235:15,16                      54:13 76:5,6
 labeled 135:23         letter 17:5           LLC 1:11 3:2,6                        93:6 94:7
 lacking 231:J0          135:16                4:17 5:16 6:1                        101:17 107:2
 lady 119:21            letters 158:15,17      184:8 246:8                          109:13 112:24
 language 128:J3,       letting 147:23        load 176:J,4, 6                       116:5 145:19
 19,20,22               level 35:5,10,12      localization                         looks 40:19
 large 17:5,24          levels 175:20          141:9 212:15                         184:19 185:7,19
  120:17                light 29:6,15,22      location 24:25                       Loss 116:13
 lateral 198:5          lightheadedness        25:J 228:15                         lost 116:15
 Law 2:7 4:17            102:2                locations 235:17                     lot 28:14 29:2
 lawful 9:4             likewise 181:5,       long 9:21 14:15                       44:21 47:17,20
 lawsuit 191:23         14 182:24              22:23 44:16                          54:24 79:17
  240:4,21              limited 231:17         137:16 191:20                        104:2 132:11
 lay 38:J 201:J0,       line 20:20 25:16       194:17 201:17                        149:13 155:3
 13                      63:15 98:J            226:22 228:19                        191:7 192:5
 LE 1:17 7:9,21          153:J0 155:23         238:14                               232:23
  9:1,3,9,10             162:14               longer 137:24                        lots 164:13
  12:10,15 16:5         lingo 137:9            217:8 219:25                         183:12 220:7
  21:18,21 26:4,        linking 48:6           228:25                               236:9
 22 41:4 46:2           Linville 6:4          look 11:22 17:8,                     loud 219:J0
  66:6 71:11, 17        LISA 3:3 49:14,       II 25:6 32:23                        love 242:3
  104:5,8 114:3,7       16 56:17 57:2          33:2 41:9 46:20                     loved 31:12 48:7
  118:3, 5 162:5         180:11 181:23         65:3 69:6 71:8,                     low 33:12 68:20,
  238:13 244:3          list 120:3 124:3      23 72:1 73:9, 14                     21 69:7 73:15
  245:7,17 246:10        155:J0 182:18         74:19 79:17                          74:22,23 75:7,8,
  247:25                 205:9 233:18          93:20 94:2                          10, 20, 24 76:2,4,
 lead 9:17              listed 48:J            96:24 101:25                        14 81:15 82:J,2
 learned 138:2           139:21 167:6          108:4 109:15                         92:18,19 93:I
  144:20                 182:18                123:24,25                            95:8,19,22
 leave 19:20 27:3       listening 156:8        152:22 153:13                       lower 76:JJ
  82:JJ 86:14           listing 169:J          160:J0 169:2                        lunch 117:25
  99:14 105:23          literature 33:2        174:9 181:11                         118:16
  219:13                 148:19                186:17 200:13,
 leaving 98:22          Litigation 8:3        14 220:20                            <M>
 lecture 143:J5         little 21:12 38:J      222:14,15 223:J,                    M.D 1:17 5:12,
 lectures 143:17         43:21 64:3           17,19 231:J0                         13 7:9 9:3
  210:11                 76:11 88:19,20       looked 36:5                           244:4 245:7,17
 left 15:4,17            99:13 105:14          85:25 87:2, 3                        246:J0 247:25
  19:16,21 25:6          118:14 127:4          127:19 148:4                        Ma'am 180:19
  50:14 65:12            135:12 136:23         210:18 217:21                       Madonna 151:18,
  102:J0 125:3           161:15 178:J0         221:14 227:21                       21
                                               228:4



                                      Appmo-B1ggs ti:����
                                         rncHnOLOGV SPECIALISTS m TODAV'S LITIGOTIOn

              800 E. I st Street N.               5111 SW 21'1 Street                           6420 W 95th Street
              Suite 305                           Topeka, KS 66604                                       Suite 101
              Wichita, KS 67202                     785-273-3063                          Overland Park, KS 66212
              316-201-1612                       www.appinobiggs.com                                913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 26 of 48


9/23/2019                                                                                       24
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
magnum 109:20,          244:4 245:9          measure 37:7, 11               medicine 18:4
23                      246:16 248:11,        178:19                         27:8, 13 28:14
Main 3:7 24:25         21                    measures 178:20                 106:17 120:18,
 126:14 162:1          matters 12:24         mechanical                     22 144:2, 3
maintain 23:20          68:10                 116:20                         188:16 210:22
maintenances           MC3 203:8             mechanism                       240:2, 11
 23:21                 MDCale 8:8             116:20                        meds 154:7
major 212:19           mean 17:14,23         MEDICAL 1:11,                   155:21
majority 9:18,20        20:6 22:5 28:13      12 3:1, 2 8:2                  medulloblastoma
 23:18,23               31:15 33:20           10:19,23 11:2                  32:16 138:6
making 93:24            42:16 45:12           12:24 20:8 26:6,               149:2 192:1
 113:24 121:15          46:24 47:18          25 28:5 31:4                    194:23 195:18,
 141:21 223:5, 7        51:13 54:1 57:3,      45:21 47:2, 10,               24 197:18,21
 225:16                10 59:24 60:6         25 48:12, 21                    206:7 210:3
male 224:4              65:17 70:13           49:4, 18 53:12,               meet 15:13 38:7
malignancy              83:3 88:6 93:2       25 54:13,14,15                  75:2 96:25
 106:21                 94:2, 5,14 96:5       55:7, 16 56:8, 9,             meeting 135:8
Malpractice 8:2         105:23 111:15        12 57:5, 24 58:4               meetings 191:8
 12:24                  115:13 122:9          60:1 61:25 62:9               member 22:1, 8,
man 232:22              123:6, 15 124:19     63:25 68:19                    19
manager 181:15          132:20 137:4          71:25 82:1 97:6,              membership
manifest 206:10         140:24 145:10        19,21 98:16                     22:21,22
March 50:17             147:23 148:14         105:6 115:14, 16,             memory 35:22
 51:7, 9,24 52:3        155:3, 25 157:2      20 137:9, 11                    70:14
 61:6 63:14 66:9        158:17, 18,19        143:8, 9,16,23                 mental 114:23
 82:17 84:10            159:11,16 174:3,      152:19 160:21                  115:9 116:3
 97:11 170:16          4,21 184:10           173:13 180:11                  mention 28:4
 184:23 200:21          186:16 188:21         181:6, 12,16                   61:13, 17 82:24
 202:3 218:3, 6        192:7 194:24          182:21, 23                      83:22 153:14
 243:13                 195:21 196:2         183:22 205:10                   182:24 183:3
Marino 3:6             199:4 207:4           215:22 219:5                   mentioned 17:16
mark 71:9 114:2        208:19 220:13         221:22 222:15                   28:3 44:2 49:17,
MARKED 7:21            235:20,21             224:10 226:6                   19 63:21 82:25
 9:2 12:11 21 :19,      240:15 242:10        239:14 240:1, 23                153:8
22 71:12 104:5         meaning 110:25        241:5 242:20                   mentions 60:14
 114:4, 8 162:5        118:25 179:18         246:8                          mentor 30:11
markedly 199:11        means 22:6            medical-legal                  mentors 210:18
Martin 4:5             111:16,19             12:19 118:21                   Mercy 24:21,22,
mass 109:25            148:15 192:8          121:17                         25 32:2 48:6
192:17 199:17          207:6 248:11          medication                      77:25 78:5
materials 43:14        meant 29:20           146:11, 23                      121:14, 18
matter 12:13           69:15 112:17          147:12 176:24                   124:12,22 125:3,
46:20 233:8            137:8 155:1           224:11                         14 126:13



                                    Appmo. Biggs i:�:,�'.r.,
                                    ____,,_x________




                                        mHnOLOGV SPECIALISTS m mom LITIGDTIOn

              800 E. l" Street N.              5111 SW 21'1 Street                       6420 W 9511t street
              Suite 305                        Topeka, KS 66604                                  Suite 101
              Wichita, KS 67202                  785-273-3063                     Overland Park, KS 66212
              316-201-1612                    www.appinobiggs.com                           913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 27 of 48


9/23/2019                                                                                                 25
            JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 129:19 130:7,19,      minute 16:5           months 15:9                               223:14 224:5,22
23 143:10,13            82:23 104:1           16:7,16 126:21                           225:8 227:16
 163:15 168:4           123:18                136:22 137:23                            228:13 230:18
 196:17 197:8          minutes 12:4          morbidities                               236:1,7
 210:18                 34:18 161:21          138:18                                   mother's 219:7,9
Mercy's 47:16          mis 229:24            MORGAN 1:8                                mouth 87:7
met 124:16,19,         misled 112:16          7:22 20:13,20                            movable 62:21
23 127:15              mispronounce           36:18 48:5,13                            move 34:15
 168:18 170:25          9:11                  49:12 50:2,4,6                           38:18 97:5
 186:8 190:8           missed 31:22           66:23 108:8                              99:22 166:22
 191:8                  102:7 241:11          151:16 154:24                            180:14,20
Michelle 3 :5          Missouri 1 :24         155:11 190:15                            239:24
 180:10                misstates 229:17,      191:17 214:20                            moves 90:21
michelle@gwmks.        22,24                  230:10,16 237:7                          movie 38:22
com 3:10               mistake 93:23          242:14                                   moving 223:23
mid-brain 146:9        mis-triaged           Morgans 124:12,                           224:14
middle 11:20            232:24               14 125:13                                 MRI 192:22
 12:2 89:8 97:8        misunderstanding      Morgan's 55:4,                            211:1
 113:20 143:20         101:3                 15 151:11,15,17                           MRis 47:18
 204:7 206:18,21       Mize 6:4               230:17,23                                multiple 59:5
 207:1                 Moderate 106:23       morning 29:13,                            60:11 127:24
midline 197:22         107:7,20,22           24 40:12,21,22                            192:23 214:1
migraines 208:25       112:3,12               55:19,20 75:5                            219:11 221 :21
 209:3,7               modified 46:13         84:2 118:15                              223:13 235:17
mild 62:2,11,16,       188:3                  139:7 148:16
20,21 107:15,16,       mom 98:13,23           155:17 174:6                         <N>
19 112:12              99:10 151:11           187:22 196:22                        nail 181:22
mildly 86:4            154:6 158:11           200:5,6,8,10                         Nall 1:21 2:15
milliliters 176:7      214:16 215:6           214:6,7,8,12                         name 9:8,11
million 140:7          224:12 228:22          242:8                                 42:5 49:22
mind 15:2 16:25        229:8                 mother 51:16                          56:17 60:15
 18:18 29:9 42:2       moment 31:23           56:6 59:4,17                         68:13 118:7
 44:15 50:21           32:9 66:1 89:12        60:8,11 82:15                        119:16 120:6,9
 61:2 64:24            Monday 63:14           100:22 151:15,                       142:7 151:17
 65:22 91:4,23         65:7 66:8 82:16       17,25 152:9,10                        153:8,14 184:7
 109:11 116:2          84:10 148:16           159:23 177:6                         190:7 191:2
 188:10 200:12,        174:6 187:22           200:21 201:4,7,                      246:19
15                     196:22,23 242:8       20 202:2,16                           names 120:12
mine 135:18            money 121:22           204:17 205:22                        name's 189:13
 203:14                month 105:19           207:7 212:7                          Narrative 45:2
minimum 13:19          199:25                 213:22 216:3,18                      50:13 136:20
14:9,12 90:14                                218:24 219:11                         202:13,14
minor 1:6 246:7                              221:20,23

                                    -----·---------
                                    Appmo Biggs ::ii�.��,
                                       rncHTIOLOGV SPCCIALISTS m TODAV'S LITIGATIOTI

             800 E. 1st Street N.               5111 SW 21st Street                                 6420 W 95th Street
             Suite 305                          Topeka, KS 66604                                            Suite 101
             Wichita, KS 67202                    785-273-3063                               Overland Park, KS 66212
             316-201-1612                      www.appinobiggs.com                                     913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 28 of 48


9/23/2019                                                                                                26
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
natural 1:7             neither 211:1            neutrophilic                         North 2:8 3:7
nature 135:13           neonate 121:4             178:25                               4:18 5:6, 18
nausea 52:5             network 113:22           never 99:3                           notable 62:9
 53:2 54:12, 14         neuro 86:17               131:12,16,19,21,                     90:7
 55:20 56:14, 25         140:19 142:17,          24 132:1 133:18                      Notably 44:6
 63:23 101:12           21,24 143:24              159:22 168:5                        Notary 245:24
 154:5 155:19            233:20 234:7             200:23 221:22                       notation 61:3
 176:9, 14 178:4        Neurologic 85:13          227:21 228:4                         222:6
 186:22 192:12           86:24, 25 87:11          230:4 232:24                        note 11:2 28:18
 193:9 197:18            131:11 141:18            236:1                                52:15 70:4
 200:9, 11,22            142:17 143:17,          new 41:17 128:8                       83:10, 14,16
 201:1, 23 202:17,      19,20 144:11, 20          208:19 210:22                        86:13 98:7
21 203:19,24             165:15 166:25            211:12                               205:21 222:8, 16
 204:12, 13              212:18 231:16           new-onset 193:6                       227:22 233:2
 205:23 209:20          neurological              211:6 212:11                        noted 10:25
 210:2 211:7, 11,        52:17 141:25            nice 90:20                            68:20 72:13,25
14 213:5 214:8           211:8 231:17            night 51:19 84:1                      81:14 82:1, 7, 12
 216:21 218:8, 23       neurologically            143:20 152:6                         86:3 219:19
 231:14 241:10,          165:16                   155:20 196:22                       notes 39:3 47:6
18                      neurologist              nights 29:11                          127:21 140:14
necessarily 28:12        22:17 23:2, 18          nine 37:13,14                         176:2, 5 178:17
 196:12                  24:2 34:20               40:12, 15,21                         223:19 227:13,
necessary 43:14          67:24 131:4              41:7, 12 107:23                     17 228:5 230:4
 87:24 122:6             141:10 190:25            108:3, 5 112:6                      Notice 1:19
 206:8                   196:24,25                150:16                               10:17 134:13,15,
need 15:15, 21           226:25 231:20           nobody's 19:20                       16,18 135:2
 38:25 39:22            neurology 22:14,         nonneurologic                        noticed 52:8
 70:13, 22 79:17        19,20 23:5, 7, 8,         145:23                               171:25
 98:14 99:11            9 32:2 129:9             nonresponsive                        November 122:25
 134:15, 19 135:9        132:17 141:8             166:22                              number 36:5
 145:24 158:12           143:7, 11,12,13,        nonspecific 140:8                     61:23 66:12
 165:3, 7 206:16        25 144:1 226:10          noon 9:22                             106:7, 17 119:19
 210:15 212:12,          238:22 239:4            normal 68:20, 22,                     135:18 141:2
13,14,15,18              240:7                   24 73:18,21                           150:24 154:10
 217:25 222:10          neuroradiologist          75:6, 7, 8,9,11,                     194:12, 13
 237:15                 186:12, 14,17,21         13,16,20,23,24                        210:19 211:3
needs 13:11             neurosurgeon              76:1, 2,4,15                        numbered 103:1
108:5 131:4             42:19 138:22             92:17, 18,19,24                       135:13
156:22 210:14           139:1 193:1              93:1, 4 95:8, 21                     numbers 73:24
negative 150:8          neurosurgery              111:18 214:7                         74:20 154:13
negligence 13:16        138:8                    232:1                                nurse 49:18
negotiate 217:4         neurosurgical            normally 196:18                       56:13, 17 57:8,
                        138:3, 21                216:10 217:12                        11,14 78:20



                                     AppIn O -,-BI g g S �:1:�,��I,,.
                                            rncHn□LOGV SPECIALISTS m TODAV'S LITIGATIOn

              800 E. 1st Street N.                   5111 SW21'1 Street                           6420 W 95th Street
              Suite 305                              Topeka, KS 66604                                      Suite 101
              Wichita, KS 67202                        785-273-3063                         Overland Park, KS 66212
              316-201-1612                          www.appinobiggs.com                               913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 29 of 48

9/23/2019                                                                                                  27
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 96:3 131:19,21        12 202:3              89:23 114:5                        105:17 107:2
 132:3,6,24            observing 207:7       122:14 136:14                      108:7 109:18
 133:6,11,14           obstruct 198:18,      189:9 211:25                       110:8,13 111:3
 151:13 152:1          22                    231:22 238:9                       113:7,14 114:1
 156:6 166:12          obstruction          Oh 15:23 27:25                      116:10 118:7
 167:1,7 172:17         199:20               39:4 44:5,10                       119:16 120:5
 175:15 181:25         obstructs 198:22      45:5 46:17 50:6                    121:13 122:1,24
 182:1,3 197:6,9       obtain 63:24          51:2 53:21                         123:14,17 124:6,
 228:2 230:8,11,        212:10               65:11 73:4                        8,23 126:17
19,21 234:23           obtained 40:10        81:23 82:23                        127:9 128:9
 235:11                 41:6,12,13           100:10 101:1                       130:9 131:7
nurses 181:2,15         64:10 69:17          105:16 117:15                      134:2,5 135:15
 229:16 236:2           70:8 106:8           120:23 123:9                       136:2,12,19,24
Nurse's 227:13,        obtaining 102:14      125:25 154:9                       139:5,25 140:4
17,22 228:4             163:24               164:21 182:17                      142:6 144:8,11,
 230:4                 obtunded 90:12,       183:8 195:10,14                   24 146:1,7,10,
nursing 48:7           15,16,17 91:1,5,      200:16,19                         13,15 148:11
92:6 94:11,16          15,18                 203:14 204:5,13                    149:8 150:12,22
131:16 188:17          obviously 13:12       222:18 223:22                      151:10 156:9
                        35:8 100:13          237:18                             157:6,8 158:7,
<O>                     147:6               okay 9:15,25                       13,16,21 160:6,
02 40:13               occasionally          10:8,12,20 12:1,                  18 161:19,22,25
oath 118:18             206:24              7 13:4,12,25                        162:2,11,19
oaths 248:8            occipital 228:16      14:7,14 15:3                       164:11 165:6,19
object 160:23          occur 39:14           16:2 17:2,11,20                    166:7 170:2
 163:5 168:20,23       occurrence 54:4       22:23 26:4 27:3,                   171:10,12
 171:2 210:4           occurs 11:21         7 28:10 31:1                        172:20 173:12,
 241:25                o'clock 40:12,15,     34:14 36:2                        20,21,25 174:17
Objection 77:5,        21,22 41:7,8,12,      39:14 40:2                         175:7 177:12,14
17 78:13 147:16        13                    41:14 42:16                        178:12,18
 169:13 210:4          October 248:23        43:20 44:14                        179:21 181:5
 220:23 229:17         offer 88:22           45:5,6 46:18                       182:17,19
objections 171:11       169:10               47:13 48:24                        185:11,20,25
objective 21:1,8,      offered 88:9,10       49:1 50:9 51:6                     186:19 187:20
13 25:18,22             119:13 120:13        53:1 54:23 56:5                    190:18 191 :22
objectivity 20:11      offering 87:25        57:17 58:21                       193:8,12 196:4,
observation             88:16,24             59:9 61:5 63:13                   14 197:17
 86:16 117:5,11        office 196:5,7,       65:7 66:3 70:9,                    200:16,19 201:7
 144:21 174:16         15,16                14,19 71:21                        202:5,10,23
 176:9,15              officer 48:21         72:2 85:7 89:1,                    203:18,23 204:5
observe 145:3          49:4                 19 93:9 96:8,21                    205:12 206:9
observed 11:8,         off-the-record        98:10 101:1                       207:3 208:24
                       71:1,13 85:10         102:12,22 104:3                   210:8 213:3,8,



                                     Appmo- Biggs
                                              .       .
                                                                             Reportmg
                                                                             Service, Inc.
                                       mHnOLOGV SPECIALISTS m TODAV'S LITIGATIDn

             800 E. l 't Street N.             5111 SW 21'' Street                                 6420 W 95 t1t street
             Suite 305                         Topeka, KS 66604                                             Suite 101
             Wichita, KS 67202                   785-273-3063                                Overland Park, KS 66212
             316-201-1612                     www.appinobiggs.com                                      913-383-113 l
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 30 of 48


9/23/2019                                                                                           28
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
14 214:13 215:5          87:15, 17 127:23      outstanding                        244:6 245:11
 216:18 217:3, 19,       163:21 168:2           42:19 105:16                      248:13
24 218:2, 19             171:3 175:8           overall 36:14                     PAGE:LINE
 219:19 220:16,          177:8 188:2            61:1 81:5 95:23                   247:1
18 221:12 222:4,         220:20 235:9           112:23 160:10                    pages 11:9 25:3
14,19,23 223:22          241:16                overestimate                       34:9 135:14
 224:16, 18 226:2,      opinions 10:4           195:20                            152:22
24 227:3, 6, 13          17:7 18:11, 22,       Overland 1:22                     paid 121:22
 228:6, 10 229:10       25 19:18 21:4           2:16                              185:8
 230:1, 10 236:20        43:14 45:20           overlooked 82:17                  pain 78:17
 237:11, 18 238:1        88:1, 9,10,16,24      Ow 228:14                          95:11 213:24
 243:5, 6                97:5 118:11           owed 185:17                        224:10 228:16
Oklahoma 119:21          119:13 120:14                                           paper 35:22
old 130:16               121:9 152:18, 23      <P>                                44:7 70:24 71:7,
 142:25 149:13,          160:7 167:19          p.m 51:23 52:3                    18 110:14, 24
18 150:18 238:2          169:1, 10 180:6       61:5 186:8, 9, 10                  112:10, 19
Oliver 4:5               183:3, 21 189:17,      213:19 218:6                      113:12, 16
omit 156:17             22 190:16               243:24                            114:10
once 38:10               191:13 207:5         PA 209:12                          papers 148:9
 39:19 80:10, 25         208:25 237:8          231:7 235:13,14                   paradoxical
 92:2 188:1             opportunity           PA-C 3:13                           103:15
 198:15, 16 217:8,       118:10 153:4         PAGE 7:8 11:8,                     paragraph 11:20,
10                       237:3                10,14,16 25:6                      23 44:5 61:14,
oncologist 139:3        opposed 16:12          44:9 45:1, 5                      18 62:7 89:8
ones 31:12 48:7          193:23                46:22 50:12                        90:1 97:8, 9
 119:10                 opposite 33:3          54:15 58:5                         102:16 103:9
OQ.Set 52:23             199:16                59:10 60:10                        110:21 153:1
 54:11 56:7             order 26:12            66:9 68:16, 18                     157:21 165:19
 200:4 208:20            35:10 213:19          81:18 84:21                        221:7 225:14
 210:1 211:13           original 246:21        85:5 89:7 91:19,                  paragraphs
 213:2 218:23, 24       oropharynx 86:5       21 94:14 97:25                      153:8, 9
 225:21,25              Osteopathic            99:24 100:1                       pardon 9:15
open 11:13               239:15                102:13, 23 103:4                  paren 103:19
 70:18 87:7             ought 95:24            104:11 106:3, 5,                   136:22
201:16, 17              outcome 148:15        22 107:3 108:11                    parent 155:2
operate 161:14          188:2, 4, 7, 9        110:13, 17,18                       225:10
opined 14:7             189:1 248:21           112:2, 5 113:20,                  parentheses
190:14, 22              outlined 54:7         21 136:7,20                         103:18
Opinion 7:22            outside 121:17        152:15, 18,25                      parents 63:22
10:16, 17 12:19         125:13 126:14         153:15 165:19                       125:1 154:20
13:19 14:2              143:22 165:13         203:11 204:8                       155:1
17:24 19:25             187:8 213:13          221:8 222:15, 20                   Park 1:22 2:16
20:1, 25 25:21          214:17                223:21 239:6                       Parkway 4:18



                                     Appmo�-B1ggs 1:1::,�:�,
                                         rn&HnOLOGV SPECIALISTS In ronnv·s urmnrmn

              800 E. I'' Street N.               5111 SW 2 I'' Street                        6420 W 95th Street
              Suite 305                          Topeka, KS 66604                                     Suite 101
              Wichita, KS 67202                    785-273-3063                        Overland Park, KS 66212
              316-201-1612                      www.appinobiggs.com                              913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 31 of 48


9/23/2019                                                                                           29
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
part 17:24 21:7          198:23 223:10        pediatricians     persistent 63:22
 34:2 36:14,15           233:12,14             167:14, 16        64:16,17,18,25
 41:7 48:6 55:2         patients 31:12,        168:15            65:2
 88:20 97:17            13 48:7 67:25         Pediatrics 22:J,  persists 95:8
 107:3 143:7             125:J0 129:23        4,7, 22 23:4,7,   person 20:16
 148:22 234:2            144:19 148:4         11,13,17,20,24     35:5 39:11
 240:19                  163:15 191:8          33:4 35:23 44:2, 158:19 163:12
participated             194:8, 9,12,13       7 105:18 129:21    168:J 235:23
 215:12                  197:2, 3 199:10       238:16,20 239:3, personal 47:6
particular 43:3          210:10 243:16,       19 240:5, 9,12     87:17 121:19
 89:3                   17,18                 peer-reviewed      124:J0 125:16
parties 13:17           patient's 154:2        129:3            personally 245:6
 244:13 248:17,          161:4 223:10         pending 163:J0    persons 39:12
19                       232:20                185:22           person's 26:22,
partner 20:19           pause 38:17, 18       people 28:13, 17  23 38:1
passed 122:5, 10        PDF 104:16,22,         62:22 69:11,13   perspective
paste 28:18             23                     125:10 133:12     231:19
pathology 138:JJ        PECARN 8:7             135:8 212:8      pertains 182:25
Pathophysiology          113:16,22 114:9       214:J 219:J1      183:4
 11:7, 11               Pediatric 8:5, 7      perceived 137:6   pervious 163:24
patient 18:6             10:5, 8 22:13        percent 32:20,21, PH.D 1:17 7:9
 31:19 35:11,13          24:J, 3,6,13,14      22,25 33:4,16,     9:3 244:4 245:7,
 38:15 40:19             32:22,24 33:4        21 57:16 69:25    17 246:10
 84:24 85:14             35:6 37:15            243:14            247:25
 91:3 98:10,11           75:25 96:6           perfect 19:20     pharyngeal
 99:5, 6 100:22          113:21 125:9          37:4              61:14 62:2,12,
 101:JO 119:J            129:8 131:4          perfectly 34:6    16 63:2,5 83:7
 121:4 131:8, 12         132:17 142:21        perform 86:J7,    pharyngitis
 133:13,17,19            143:6, 8,JO,18,      24 87:1 142:25     82:24 83:J, 6
 141:14, 17             23,24 144:19          performed          142:15 226:J
142:20 143:21            151:25 167:2          133:16,18         241:13
 147:J0 148:5            168:9, 16,22         233:21 234:7      phenomenon
 149:1, 18 153:22        174:J, 14 175:12,    performing         199:15
 156:J0 157:13          17 240:7              163:25 240:3,20   phone 48:22
 158:3, 9 159:2,        pediatrician          perinatal 123:3   phrase 19:2
10,22 160:15             22:12,24 24:1,       period 16:8        27:7, JO 69:10
 163:9, 14 164:5        11 34:19 42:4         55:24 74:21       phraseology
 168:J, 3,8 172:1        62:24 67:2 83:5      144:21 159:J1      64:14
 173:9 175:J, 12,       139:24 151:14         per-kilo 176:14   physical 28:21,
17 187:17               166:J, 5, 8           PERLA 29:5        23 29:14 61:21
 188:25 191:J           167:11, 13,17         P-E-R-L-A 29:6     79:20 80:1, 2,13
 193:21 196:J0          239:22                                   84:14 85:3, 12,
                                                                20 91:7 112:22



                                     Appmo-B1ggs i:i::,���,
                                         TECHnDLOGV SPECIALISTS m TODAV'S LITIGATIDn

             800 E. l 't Street N.                5111 SW21'1 Street                          6420 W 95'hStreet
             Suite 305                            Topeka, KS 66604                                    Suite 101
             Wichita, KS 67202                      785-273-3063                       Overland Park, KS 66212
             316-201-1612                        www.appinobiggs.com                             913-383-1131
    Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 32 of 48


9/23/2019                                                                                                30
            JEAN-BAPTISTE LE PICHON, M.D., PH.D.
  115:24 141:6,7,       piece 70:23               192:18 197:20                      practitioners
 12,13 144:9,22          71:17 99:13              208:7 227:11                        14:8 132:6
 163:25 168:7            164:3                    231:1                               133:7 167:1,8
 212:18 225:20          place 60:13              pointed 207:22                       197:6,9
 226:8 231:10            81:17 93:20             pointing 204:21,                    preceding 69:19
physician 16:13,         115:20 153:14           23                                   137:11
15 42:18 118:25          214:2 234:22            policies 181:12                     precise 15:7
 119:4,5,7 156:6         244:5 245:10             182:20                             predictability
 163:12 168:11           248:12                  policy 238:17                        37:8,10,11
 172:17,18              placed 102:6             populated 28:24                     predominance
 190:11,12               113:7                   portion 234:11                       179:1
 196:17 212:9           places 59:5              position 139:15                     prepare 14:16
 226:14 230:21           60:12 64:13              229:11 233:9                        135:3 213:19
 232:6,9,14,19           154:19 221:21           positive 33:24                      prepared 43:10
 233:5 239:12,25        Plaintiff 1:9 2:4        possible 60:25                      preparing 42:13
physicians 25:17         180:4                    196:3                               186:4
 28:16 35:7             Plaintiffs 20:18         possibly 139:20                     preschool 68:21,
 125:17                  41:23                   posterior 192:3,                    22
PICHON 1:17             plaintifrs 171:4         4,11                                present 15:18
 7:9,21 9:1,3,9,         184:24 186:1            potential 121:2                      32:24 66:20
10 12:10,15              188:6                    138:18 166:18                       97:25 101:6,7,
 16:5 21:18,21          Plan 80:4 189:4          potentially                         24 102:4,5
 26:4 41:4 46:2         play 213:23               106:14 111:17                       153:22 155:24
 66:6 71:11,17           214:17                   116:24                              156:1,5,11,23
 104:5,8 114:3,7        playing 145:19           practice 24:18                       157:13 168:12
 118:3,5 162:5           214:21 215:2             34:19,20 106:4                      179:8 192:11,12
 238:13 244:4           please 9:8 12:12          129:8 132:7                         193:21 211:12,
 245:7,17 246:10        13:7 25:7 31:2            142:20 144:6                       14 229:4 232:3
 247:25                 61:24 70:14               196:5,7,15,17                      presentation
Pichon's 26:22           85:3 98:3,5              240:1,5,7,8                         33:1 63:21
pick 41:14 94:3         154:11 165:5             practiced 23:25                      137:11 155:18
 193:23                 208:4 234:5               131:19                              166:18 193:21
picked 51:16            plenty 31:9              practices 240:4,                     197:5,17 208:22
 94:12,19,21            plot 94:5,7              21                                   209:21,23
 135:17 197:6           plug 46:25               practicing                           212:23 220:21
picking 46:9            point 22:16               166:21 188:16,                      223:2 232:1
 93:24                  31:20 34:25              17 194:18                            241:9
picture 40:18           36:4,7 46:14             practitioner                        presentations
 55:10 74:13            51:2 53:8 62:10           13:18 131:21                        211:3
 76:5 93:10 94:4,       65:17 89:4               132:4,25 156:6                      presented 52:4
10 95:16 174:9          93:19 108:3              166:12,20                           64:21 137:13
pictures 109:15         121:16 139:6             172:18 174:24                       138:1,5 174:11,
                        140:16 173:23            175:15 230:20                       12 197:4 217:20




                                            T&CHnOLOGV SPECIALISTS m rnanv·s LITIGnnon

             800 E. 1 '1 Street N.                  5111 SW21'1 Street                           6420 W 95 th Street
             Suite 305                              Topeka, KS 66604                                      Suite 101
             Wichita, KS 67202                        785-273-3063                         Overland Park, KS 66212
             316-201-1612                          www.appinobiggs.com                               913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 33 of 48


9/23/2019                                                                                           31
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 218:7 226:22          pressures 77:25       39:7 72:22                          provide 27:1
 241:17                 78:8, JO 174:10      137:11 153:25                        37:7 76:1 80:22
presenting 33:4        pretend 32:12         212:5 215:3, 9,                      88:23 120:3
 53:11,24 54:11         179:10 232:3        14 216:4, 6                           132:25 233:10,
 57:3 64:22            prettier 104:13      problems 206:19,                     11
 113:24 156:3          pretty 35:9 54:7     21 207:1 214:20                      provided 43:18
 209:19 218:22          57:25 62:23          224:10                               119:13 120:14
presents 37:23          94:8 177:3          process 34:3                          121:25 128:1
 55:23,24 98:10         199:1, 4 206:23      80:6                                 162:22 168:15
 99:5 158:3            prevent 134:9        processes 182:20                      170:25 172:7, 12,
 159:2 172:1, 5         147:3               process-type                         17 191:13, 18
 179:5 224:4           previous 94:14        181:20                               238:19
 233:22 234:8           163:23 164:21       produce 231:2                        provider 120:15
press 28:23, 24        previously 45:25     produced 9:4                          131:10 132:25
pressure 33:8,14        51:15 81:7          professional                          133:12,15 165:7
 35:15 36:13            85:22 118:14         13:16 124:11                         172:7, 12 225:11
 37:9, 23 38:10,       primary 10:2          243:15                              providers 119:14
12 39:15 40:13         principal 166:16     Professionally                        125:11 126:10
 41:4 50:22 51:3,      Pringle 4:5           191:7                                130:22 144:2
5,11 63:7 66:17        print 15:1           proficient 128:22                     163:2 170:11
 67:7, 13,16           printed 15:6         program 32:1                          172:2 188:17, 24
 68:23,24 69:7          105:24               141:] 167:23                         190:13,21 225:7
 72:6, 12,25 73:6      prior 119:14         progress 39:20                        237:9
 74:23 76:8,15,         175:24 190:8         46:15 81:2                          provides 37:10
18,19 77:15, 20         193:17 208:18        207:13                               157:13
 78:18, 19,21           216:24 243:13       progresses 192:13                    providing 121:8
 79:13 82:4            probably 9:11,       progressing 94:2                     pseudotumor
 83:20 84:8            19 26:15 33:11       progression                           33:17
 86:11 91:24            39:12 42:17          51:21 81:6                          Psychiatry 22:18
 92:4 93:17             48:16 70:6, 7       progressive 79:6                     Public 245:24
 94:12 95:6,13,         77:19 79:16          146:5                               publications
19,22 96:10            86:14 87:16          promotion 135:7                       129:2
 102:18 103:13,         104:15 120:17       pronounce 86:4                       published 35:23
17 111:18,22           131:14 133:11        proper 210:23                         44:7 105:18
 121:3 146:1           137:9,16,23          properly 91:11                        111:2 142:13
 147:2, 6 149:22       139:14 140:4, 5       174:25 192:10,                       210:21
 165:23 166:24         141:5 146:17         15,16                                puke 177:17
 186:23 187:3, 5       149:7 150:15,16      proportion                           puking 177:13,
 198:24 199:8          155:1 171:20         120:17                               15,16
201:3, 12,14,15,        186:7 216:20        protocols 142:14                     pull 31:21
19 209:15, 22          problem 9:16         proud 105:1                          123:18
 241:23                15:23 28:15          141:9                                pulse 40:13 41:4
                       35:14 36:12                                               68:20 72:5, 11,



                                    Appmo Biggs l:�:c�"�c
                                    ________K________




                                       TECHnOLOGV SPECIALISTS m TOOAV'S LITIGOTIOn

             800 E. 1'' Street N.              5111 SW 21'' Street                            6420 W 95'"Street
             Suite 305                         Topeka, KS 66604                                       Suite 101
             Wichita, KS 67202                   785-273-3063                          Overland Park, KS 66212
             316-201-1612                     www.appinobiggs.com                                913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 34 of 48

9/23/2019                                                                                                    32
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
17,24 73:15,20,         quarterbacking         quickly 198:15,                    reach 180:6
21,24 74:22              148:16 174:6          18,24 199:1, 3,4,                  reaction 179:4
 75:5 76:17              187:22 242:9          18,21                              reactive 29:6,22
 77:14 79:1,13,         question 13:7          quit 224:13                        read 11:24
15 81:10, 15             26:20 30:17           quite 37:3,4                        12:22 42:24
 82:1 92:14,17           40:17 46:2            87:19 148:21                        46:12 48:16
 93:20 94:24             49:11 59:15           192:5 207:8                         55:3 60:1 84:21
 96:12,18 187:14         67:10 77:9,19         232:21                              98:2, 19 114:16
pulses 75:16             80:6, 9,12 83:4                                           137:2 142:10
Pupils 29:6,15,          90:2 95:24            <R>                                 148:18, 21
21 30:2                  101:16 108:20         radiate 212:16                      150:17 151:10,
purpose 101:4            126:18 127:2           228:18                            11,16 154:8
purposes 10:10           146:25 156:19,        radiation 106:9,                    155:6 157:20
 242:17                 20 163:1 164:1,        10,11,19 138:14                     159:21 171:25
pursuant 1:18           2,17 165:5             ran 215:7                           177:3 184:10
 248:9                   166:15, 16            range 68:20,22                      185:6 205:18
purulence 92:3           168:25 169:5, 18       76:1 82:2, 3,5                     215:25 224:1
pushed 39:15             170:1,4 175:11         92:21,24 93:6                      230:25 234:4
pushing 164:17           177:25 181:8           95:8 149:17                        238:24 243:21
put 30:1 39:5,           183:2, 19 192:18       150:24                             244:13 246:15,
16 54:25 60:2,4          210:8 218:1           rank-and-file                      17
 64:8 74:12 98:4         220:14,19              24:10                             reading 39:2
 103:18 104:9            223:12 228:8, 17      rapid 165:3, 8                      112:21 152:2
 109:16 l 13:19          232:5 233:24          rapid-growing                       158:21, 23
 136:8 139:14            234:3 236:22           199:17                             159:20,21
 174:15 177:1            242:7, 17 243:9       rapidly l 99:22                     189:16 214:11
199:8 201:13            questioning 86:20      rapidly­                            216:1 221:5
217:10 233:15           questions 9:19,        progressing 56:1                    230:2
putting 69:6            24 34:9 69:21          rare 33:12                         reads 59:20
141:20 198:21            80:21 103:22          rarely 129:25                       115:10
237:6                    117:23 118:10,         210:9                             ready 21:11
                        16 131:14              rash 224:12                         43:12 162:13
<Q>                      138:25 149:24         rate 37:25 68:22                    214:24
qualification 56:3      150:3 153:20            69:7, 8 72:5, 12,                 reality l 7:23
qualifications           l 79:24,25 180:7,     24 73:5, 24                         27:14 31:9
 23:9 239:9             16 184:4, 17            74:22 75:22,23                     34:10 53:13
qualified 186:11,        211:5 212:16           76:6,7, 14,18                      94:1 99:7, 9
20                      217:12 226:2            77:15 82:3                         154:23 242:9
qualify 55:17,25         227:1,3 238:14         93:16 95:7, 11,                   really 15:15
 96:22                  Quick 190:2            12,18,21,22                         21:25 29:24
qualifying 69:14        200:3                   96:12,15 103:16                    64:4 77:21 83:4
                                                187:11, 14                         87:15 99:15
                                                                                  120:11 136:4



                                      Appmo '�·BI g g S                         Reporting
                                                                                Service. Inc.
                                         rn&HflOLOGV SP�ClnLISTS m   mom LITIGATIOn
              800 E. l st Street N.               5111 SW21'' Street                                   6420 W95ll1 Street
              Suite 305                           Topeka, KS 66604                                             Suite 101
              Wichita, KS 67202                     785-273-3063                                Overland Park, KS 66212
              316-201-1612                       www.appinobiggs.com                                       913-383-113 l
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 35 of 48


9/23/2019                                                                                             33
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
  161:11, 12 164:J         84:22 92:J           reference 16:6                     207:24 239:5
  195:22 200:20            97:19 98:2, 16        56:22 91:21                      relating 96:4
  205:13                  115:J0, 13,14,16,      233:6                            relation 69:22
reason 85:21             20 127:9 131:16       referenced 57:18                  relationships
 100:14 130:4, 5          159:18,19,20,22       107:3 114:9                       125:11
 154:J 201:9              170:6 175:9, 14      referral 175:19                   relative 10:4
 247:J                    177:4 202:24         referred 104:J0                    12:13, 18 13:13,
reasonable 45:20          203:2 205:10          108:17 142:20                    16 14:14 l 7:2
 57:13 76:10              215:22 219:3, 20,    referring 91:20                    18:13 19:14
 97:6 152:18             22 221:14, 22          110:24                            21:13 34:16
 174:24 175:11,           222:11 223:17        reflect 173:13                     35:13 36:18
15,19 178:8               224:14 228:2          175:9                             38:2, 5 40:8
 239:J                    234:13,21            reflective 179:3                   41:20 52:21
reasons 212:8             246:18               reflects 175:J0                    53:2,5 55:2,3
 246:18                  recorded 215:21       reframe 241 :2                     61:JO 62:8 64:9
recall 79:4              records 10:19,23      refusing 169:17                    66:23 75:22
 126:7, 19 206:3          11:3 20:8 28:6       regard 121:5                       78:24 79:12
 216:2 221:8              46:4,12 47:2,10      regarding 118:J0                   81:7, 8, 13 86:16
 230:10,15                48:J 53:12            120:14 127:21                     89:6 103:22
receive 175:23            54:21 56:13           139:8 144:20                      108:8 115:9
received 170:J5           59:6, 7 60:1          150:4 165:22                      242:25
 176:J, 2, 13             64:1 70:14,20         170:20                           relatively 95:20
 177:J0 178:6, 14,        92:6 94:11,16        regards 138:20                     198:17, 24
16 185:9                  97:19,22 171:15       160:18 182:19,                    199:16 200:3
recites 225:8             173:13 240:23        25 183:25                         relaxed 162:11,
recognize 166:J7          241:5 242:20          225:15                           12
 210:13                  Recross­              regis 218:J0                      relayed 66:23
recognized 22:6          Examination           registered 218:21                  67:J
 239:13, 15               7:17 243:10          regretted 89:JJ                   relevance 35:12
recognizing              red 82:21,24          regular 67:24                      107:5 155:4
 209:14                   83:2, II, 16, 19      68:J                             relevant 27:J6
recollection              86:7, 16 97:15       regularly 129:J5                   46:9 137:12
 184:21                   139:19 208:2, 8      regulation 183:5                   156:11 231:3
recommend                 221:15, 17           regulations                        239:9, 13
 150:19                  REDDY 5:1              183:4, 23                        reliable 78:12
recommended              Redirect­             relate 76:24                       110:23
 150:13                  Examination           related 37:22                     reliance 113:7
record 10:22              7:16 238:11           139:8 140:19                     relies 107:21
 26:6 46:6, 7            reduced 244:9          l 76:21 183:22                    113:2
 53:25 54:13,19          re-evaluate 85:14      248:17, 18                       religious 214:2
 55:7, 16 56:9,12,       re-explain 140:25     relates 88:5, 24                  rely 112:13
21,23 57:5 58:5          refer 70:13            156:22 205:7                      160:20 163:23
 65:4 71:25               113:16                                                  164:15



                                      Appmo��B1ggs ::i::,�'.�
                                          rn&HnOLOGV SPECIALISTS m room LITIGATIOn

              800 E. l 't Street N.               5111 SW21'' Street                          6420 W 95 t1i street
              Suite 305                           Topeka, KS 66604                                     Suite 101
              Wichita, KS 67202                     785-273-3063                        Overland Park, KS 66212
              316-201-1612                       www.appinobiggs.com                              913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 36 of 48

9/23/2019                                                                                        34
            JEAN-BAPTISTE LE PICHON, M.D., PH.D.
remember 14:17           88:7,17,20           reporting 97:20,                resection 138:3
 42:4 44:4 46:5          92:23 99:23          22 98:25 176:25                  149:2
 48:18 49:13             101:7 102:9           211:16 246:3                   residency 22:25
 50:3,JO 54:18,          104:12 107:4         reports 41:22,24                 23:3 24:6 29:7,
20 56:12,15              108:17 109:16,        42:1,25 43:6                   9 32:2,3,4,5
 65:13 96:7             17 127:25              47:21 58:22,25                  87:19 141:2
 102:4 120:9             135:14 136:9          59:12 60:11,12                  144:6
 121:24 123:10           154:19 167:11         177:4 234:16,21                resident 24:4
 125:2 126:8             169:1,11 171:12       235:23,24 236:5                 31:21 41:3,10,
 135:5 141:1             172:20 173:18        represent 10:5                  11 74:10,17
 144:17 150:1            177:2 181:1,5,        118:8 180:11                    78:6 87:10,17
 152:2 155:4            18 182:20,22           184:8 189:13                    91:2 96:6
 173:2,3,6,17,20         183:3,9,21            190:11                          117:16 133:15
 174:7 175:8             189:15,16            representation                   143:14,19
 177:10 191:20           202:20 205:8,14       180:5                           163:18 168:22
 197:11 202:18           214:19 215:24        representative                   173:7 187:19
 205:22 207:12           216:13 217:18,        121:10 182:10                   210:13
 214:11 215:23          23 221:7,17           represented                     residents 27:19
 216:1 217:16            224:23 225:1          60:24                           28:16 29:4 31:5,
 230:3,23 235:24         231:3 236:2,25       representing                    11,18,24 32:4
reminds 27:19           reported 59:5          121:13 248:19                   37:5 77:2,12
repeat 78:21             63:17,22 64:11,      request 192:22                   88:16,25 89:15
 163:16 183:2,19        15,16 66:11            246:17                          141:3 143:3,4,5,
 213:2                   68:23 82:4           requested 244:8                 6,7,10,11,12,18,
repeated 25:20           98:16 177:1          require 138:2                   23,24,25 144:24
repetition 28:14         200:22 202:2          165:7                           167:16,17,20,24
rephrase 149:21          216:18,19            required 38:7                    168:2,6,12,16
 161:2 165:5             221:15 234:25         163:8,13,20                     169:3 170:25
 171:10                  235:6 236:1,3        requirement                      196:18 226:7
report 10:3,25           248:10                163:20                          243:17
 11:3 12:13,17          REPORTER              requirements                    resolve 26:7,13
 13:15 14:14,16          29:17,19 39:2,6,      132:3                           146:17
 17:2,11,13,19,         8 45:11 62:13,        requires 23:20                  resolves 200:23
21,25 18:14             18 88:12 109:21        134:18 141:19                  respect 22:10
 28:1,4 40:3             127:1 176:10         reread 61:I 5                    85:15 87:17
 42:4,7 43:12,21        180:13,17,19,21        86:22 89:11                     165:11
 44:16 46:22             183:14,16 191:2      rereading 87:I 5                respectfully 85:16
 49:22 54:20             211:20,23             202:13                         respective 85:15
 56:5 58:2 59:1,        229:22 230:1          rescheduled                     respiration 40:13
17 60:14 61:20          234:4,6 244:9          135:9                          respirations 38:6,
64:15 66:7              246:14 248:5          research 3 8 :2                 7,8 41:5 79:13
 73:14 84:21                                   113:22 144:7                    92:15
85:23 87:22                                   148:23 196:19



                                     Appmo. · Biggs ti::,���,
                                     _____H________




                                     ----------------
                                         mcHnOLOGV SP�CIRLISTS m mom LITIGATIOn

             800 E. l 't Street N.               5111 SW 21'' Street                      6420 W 95ili Street
             Suite 305                           Topeka, KS 66604                                  Suite 101
             Wichita, KS 67202                     785-273-3063                     Overland Park, KS 66212
             316-201-1612                       www.appinobiggs.com                           913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 37 of 48


9/23/2019                                                                                         35
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
respiratory             returned 97:9          51:18 52:16                      68:3, 9 69:14,23
 37:25 68:21            reveals 100:7          53:13 54:5, 18,                  82:11 97:10
 69:8 72:5, 12,17,      Review 8:5            20 59:8 60:21                     98:7 110:3
24 73:5, 24              10:18 11:3,4          64:5, 21 69:3, 5,                119:14,23
 74:22 75:22,23          26:24 28:8           24 72:4 75:20                     120:15 129:15,
 76:7, 14,17             35:23,24 41:24        80:22 85:4                      18,21,24 130:15,
 77:14 82:2              44:2, 8 46:8          90:11 97:13                     22,23 133:9, 17,
 93:16 95:7, 12,         48:2 49:16, 21        99:13 101:14                    19 142:8,11,14,
18,21 96:12, 14          50:1 56:23            104:19 107:7                    23 144:19 151:3
 103:16 131:9            79:15 100:6, 15,      108:20 109:4                     162:22 163:17
 187:11                 23 101:2, 4,19,        112:21 115:21                    165:1 166:13,19,
respond 41:6            20,21,25 102:6         118:7 122:6                     20 167:2, 8
 91:12                   105:18 124:10,        123:24 124:21,                   170:7, 17 172:5
responded 57:7          11 127:21             23 130:1 131:2,                   175:24 176:13
 91:3 187:21             155:11, 14 160:4     5 136:6, 20                       177:18, 21 178:2
responding 90:18         163:22 167:2          138:1 140:8                      192:9 194:14
responds 91:9            168:14 170:4,24       143:24 146:19                    196:11 197:14
 115:25                  181:14, 23 182:4,     150:17 160:20                    206:17 210:10
response 176:23         6,9,12 234:11          162:14,21                        216:14 218:4, 7,
responsibilities         237:4                 170:17 171:25                   22 219:13, 16,18
 135:5                  reviewed 16:23         175:2 184:22                     226:13 230:11,
responsibility           18:16 28:5            185:1 189:20, 25                12,13,20,22
 168:10 232:20,          41:21 42:1,3          200:3 203:5, 15                  231:1 233:2, 21
23                       43:7, 9,13 45:4       204:8, 16 205:18,                234:8 235:25
responsible              46:23 47:23          25 206:1, 12,15,                  242:23
 14:10 168:1             49:20 50:6, 7        20 207:20 208:7                  Roth 5:16
 233:4, 8                54:21 64:2            209:18 213:12                   roughly 14:15
responsive 174:11        84:14 85:22           217:18 218:4, 12                 16:17
rest 99:14 136:8         142:10 170:6, 10,     220:4 222:21                    rounding 243:16
 189:21 197:1           14,22 172:16           226:24 232:18                   routinely 77:25
 235:17                  189:15 190:22         242:20 243:3                     78:8
restate 122:22           238:18,21            risk 106:20                      RPR 1:23
 157:9                  reviewing 20:7         138:21 148:19                   rude 9:12
result 190:15            50:3 97:18            181:15                          rule 148:21
 240:17 241:11           128:2 171:15         risks 138:17, 21                 run 28:15
resulting 106:8         reworded 53:9         RN 3:3 4:2                        149:19 213:22
results 165:4, 8        right 9:17 12:1,      Road 2:8                         running 95:11
resume 161:18           17 15:16, 21          Robinson 182:7                    216:8
retained 16:15           16:19, 25 20:22      role 21:7                        runs 54:8
 119:4, 7, 10,24         22:2, 14 24:7, 23    roles 195:1
 126:3, 19               25:5, 9 30:24        room 15:5, 18,                   <S>
return 214:15            34:5 35:3, 25        19 47:20 52:1, 4                 sake 92:13
                         41:17 47:19           60:9 67:20,25

                                      _____¾_,_______




                                      nppmo                 Biggs i:i::,��I�
                                         rncHnOLOGV SPECIHLISTS m mom LlllGnTIOn

              800 E. l st Street N.              5111 SW21'' Street                        6420 W 95'hStreet
              Suite 305                          Topeka, KS 66604                                   Suite 101
              Wichita, KS 67202                    785-273-3063                      Overland Park, KS 66212
              316-201-1612                      www.appinobiggs.com                            913-383-ll31
    Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 38 of 48


9/23/2019                                                                                          36
            JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 Salina 6:6              107:22 111:12,       section 25:10                    14, 15 234:25
sat 40:13              19, 20 112:18           30:13 43:24, 25                  239:10
 Saturday 55:21          114:21 115:6          44:1, 15, 16, 20                seeing 194:4
 202:10, 12, 16         scales 107:9, 18       45:2, 19 50:13                   197:2
 203:20, 24              113:1                 51:23 61:5                      seen 38:6 70:2
 204:13, 18            scan 106:12             63:14 66:8 82:9,                 119:22 148:3
saw 24:22 42:10,         117:11               16 83:10 90:2                     209:25
11, 12 55:6 70:4,       scans 106:7, 18        91:7 92:6 100:5                 segments 17:3
5 84:23 93:14          scared 219:12           101:21 106:4, 23                seizures 68:12
 105:3 125:14          scday@woodard­          112:3 152:17, 22                 179:6
 191:1 212:8           law.com 5:21            159:1 223:2                     self-explanatory
 225:15 230:4          schedule 134:11,       see 11:10 12:1                    39:25 106:16
saying 27:21           12, 13                  17:4, 7 25:9, 13,               send 125:12
 56:4 59:11            scholarly 129:2        16 26:5 30:14                     143:21 168:7, 8
 87:20 94:1 99:l       school 131:17, 21       35:18 36:12                     senior 96:6
 147:5 151:16           143:23 215:12          47:1, 4 51:4, 24                sensation 206:17
 161:15 167:6          scientific-based        54:14, 15, 16, 19               sense 11:24
 199:23 205:22          148:18                 57:17 58:21, 23                  26:25 130:15
 220:11                score 34:23 35:1        60:6 65:11                       211:4
says 9:5 11:20          36:4, JO, 19 37:2      67:25 68:18                     sensitive 111:13,
 45:19 53:23            66:13, 15 67:2, 3,     73:11 74:20                     16
 54:10 57:11           6, 11 76:23 77:2,       81:5 83:23                      sensitivity 111:22
 58:22 59:1            13 107:22, 23           84:12 86:18                     sent 185:21
 60:10 63:15            108:8 111:5            90:8 91:7, 12                   sentence 51:25
 64:15 66:10            112:13 114:18,         92:11 93:1, 15                   54:10 65:3
 85:9 86:24 87:2       22 115:6                94:8 97:19, 20,                  69:19 81:13
 100:6 104:21          Scotland 35:8          21 100:20                         98:22 103:12
 106:6 107:8           screamed 215:18         104:17, 22                       106:6 107:8, 18
 113:1, 21 114:21       216:25 219:10          109:14, 17, 19                   112:24 137:8
 115:23 131:3          seal 248:22             110:2 111:19                     157:1 159:17
 136:21 143:2          seated 20:21            131:12 141:14,                   165:21, 25
 152:18 154:19         Second 3:18            17 145:4 147:24                  sentences 165:20
 155:22 159:2           15:10, 22 22:22        152:21 153:8, 10                separately 42:10,
 184:24 205:1           23:10 50:16            155:10 159:4                    11
 208:1, 13, 14          59:16 l 02:16          163:14 165:3                    September 1:20
 219:2 221:22           106:3, 5, 6 107:8,     166:2 182:17                     44:8
 227:12, 17            17 109:25               186:6 194:8, 13                 series 102:7
 228:13 239:9           110:21 113:15          199:10 203:13,                   226:2
scale 35:3, 7, 19       128:18 135:13         21, 23 204:1, 13,                seriously 13:13
 36:10 37:1, 13         136:2 138:5           14, 16 208:1, 13,                 35:19 36:8
 63:16 66:10            165:19, 21            24 219:2, 23                     service 48:6
 67:2 76:23, 25         l 77:22                226:16 233:12,                   68:4, 8 129:15
 77:1, 13 79:19        seconds 161:15                                           168:4 l 73:10




                                         TECHnOLOGV SPECIALISTS m mom LITIGDTIOO

             800 E. 1st Street N.                5111 SW21'1 Street                         6420 W95t11 street
             Suite 305                           Topeka, KS 66604                                    Suite 101
             Wichita, KS 67202                     785-273-3063                       Overland Park, KS 66212
             316-201-1612                       www.appinobiggs.com                             913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 39 of 48


9/23/2019                                                                                               37
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 175:12, 17,20           94:16 95:5            single 157:1                           201:20
 193:20,24 194:7         109:19 175:14          222:13                               solely 163:23
 246:3                  showed 65:13          sir 10:15 11:15                        somebody 19:6
services 174:1           210:20, 22             24:5 43:20                            28:22 30:6
serving 25:17          shows 105:9              50:12 110:15                          34:12 38:22
 119:3                   234:22                 118:7 159:5                           66:16 76:3, 6,23
set 40:12, 20,22       sic 58:6, 9 100:2,     Sister 98:12                            122:4 128:20
 41:17 72:8, 15        6 101:19 136:21          99:1, 9 158:10                        131:3 136:10
 80:3 96:8, 9            169:8 197:23         sit 225:24                              141:18 177:4
 236:24 237:8            234:23 235:11        sites 167:3                             213:23
 244:5 245:10          sick 37:11, 14         sits 197:23 198:7                      somebody's 130:2
 248:12                  108:4 214:11         sitting 19:9                           somewhat 109:7
sets 74:1 75:15        side 20:18 25:6        six 11:9 165:9                          128:10 217:11
setting 67:19          sign 81:1, 9           skills 240:4, 20                        220:2
 145:23                 140:2, 5,10           skip 165:23                            soon 87:21
settings 133:6          206:6 235:1           skull 39:15                            sore 82:12, 15
seven 68:2, 5           243:21 244:13          114:23 115:3                           83:1, 11,12,19
 193:24 194:6          signal 112:11          sleep 150:9, 12,                        97:15, 20,21,22
 196:19, 21            Signature 57:11        19                                      98:11, 17,24
severe 51:22            244:1 247:24          sleepiness 97:12                        99:3, 5,6 157:14
 52:12,21,23           signed 57:11, 15        102:20 103:15                          158:3, 9 159:2,
 54:9 55:21 56:7,       70:4 233:2            sleeping 85:14                         10,23,25 160:16
10 106:23 107:8,        246:19                 91:11 95:17                            163:9 208:11
20,23 112:4, 12        significance            115:24 l 79:19                         221:13, 23,24
 116:20,23 211:6        52:20 69:1, 2          187:10                                 223:4, 15,18
 213:24,25             significant 160:7      sleepy 65:18                            224:5, 23 236:4,
 218:25 219:1, 2,      Sign-In 203:11          83:22 84:1 87:5                       5,8,15
8,21 238:2             signs 40:4, 5,8,9,      90:25 151:5, 8                        sorry 11:15
shaking 110:5          21,22 41:9              217:11                                 29:18,19 39:2, 6
share 191:7             69:22 70:7            slightly 33:11                          44:8 49:13
SHAWNEE                 102:17 103:13          225:7                                  57:10 58:14, 18,
 248:3                  114:22,23             slipped 89:16                          19 62:18,20
Sheet 60:10             139:17, 22            slow 187:11                             72:21 73:4 75:9
 97:22 245:13           165:22 166:24          199:15                                 77:8 88:12, 14
 246:1, 20              179:16,18             slower 29:17                            89:21 101:20
shift 179:14            209:14,16             slow-growing                            102:24 107:11
shopping 214:14,       similar 89:5            199:7                                  110:7 112:5, 7
21                      150:3 193:21          slowly 197:4                            113:6, 12 120:11
short 29:8 162:8       similarly 96:18         198:9 199:7                            127:3, 4,5
shove 87:5             simply 16:13            227:4                                 136:23 151:15,
show 56:8, 20,21        28:18 96:24           small 38:16                            20 157:19, 25
 58:4 85:2 92:7         179:3                 snack 186:25                            161:10 173:4
                                                                                      l 76:10,12



                                    Appmo�Biggs i:i::,���,
                                        T&CHflDLOGV SPECIALISTS In TODAV'S LITIBATIOfl

             800 E. 1'1 Street N.                511 I SW 21'1 Street                             6420 W 95'hStreet
             Suite 305                           Topeka, KS 66604                                         Suite 10 I
             Wichita, KS 67202                     785-273-3063                            Overland
                                                                                                ,   Park, KS 66212
             316-201-1612                       www.appinobiggs.com                                  913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 40 of 48


9/23/2019                                                                                                   38
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 177:22 182:14,           158:2 195:17         standpoint 163:1                   STATES 1:2
17 183:15, 18             233:9                stands 88:18                        25:17 59:12
 196:5 197:25           specificity 111:24     staple 215:16                       85:13 91:8
 200:16,18               specify 205:5          216:25                             158:2, 8 230:3
 204:22,25              speculate 178:7        start 44:14                         245:8
 211:22 214:10           spend 21:23            51:14 69:8,21                     stating 65:9
 215:10 224:15            186:4 205:13          77:19 85:4                        status 68:13
 227:23 235:7, 14         225:17 243:14         107:17 145:6, 13,                  114:23 115:9
 241:2                  spent 171:15, 16      17 146:22 153:3                      116:3 144:20
sort 21:3 29:16           237:6                198:23 227:5, 9                    stayed 155:7, 8
 46:11 79:21            spinning 206:17       started 36:7                       steady 207:8
 111:7 113:13           spoke 173:14            55:19 192:4                      STEFANIE 5:12
 148:16 187:22          spoken 133:5            213:15,16                          91:20
sound 185:1             spontaneously           220:19 227:10,                   stenographic
 230:8                    200:23              12 228:22                           248:11
sounds 16:19            square 59:1,16         231:14                            Stephen 2:13
 30:10 184:22           squarely 240:18       starting 37:13                     stepsister 159:25
 185:2                  Stacy 182:4            43:23 46:10                         221:25 223:16
source 101:3            staff 130:23           51:4 93:19                        Steve 15:25
sources 64:10           stage 149:22           108:4 161:10                       70:24 186:8
South 6:5               stages 38:14           201:22                            Steven 5:15
span 16:8               stairs 215:7          starts 11 :11                      Steve's 15:20
spatulas 87:6            216:3, 7 217:4        38:10 45:3                        stick 35:22
speak 9:14              stand 18:14            50:13 69:5                         105:14 141:20
speaking 78:11           103:21 150:21         100:2 112:25                      stimuli 91:3,9
 93:18 100:24            200:25 201:16         192:8 198:4, 10,                   115:25
 136:16 169:13           202:17               16                                 stirring 90:24
 l 79:22 203:22         standard 13:19        State 1:23 9:8                     stirs 90:21
 204:11 231:11           14:9, 13 28:21,       29:1 84:4 90:17                   stood 201:9
special 23:9            22 88:6, 25            92:l l 12:10                      stop 146:14
specialized 226:9        133:1, 4 142:23       157:10 167:9                      stopped 177:15
Specialties 239:14       143:1 167:7           l 73:17 223:3                     stops 27:2 29:23
specialty 141:8          171:1 174:18, 19,     245:3 248:2, 6,8                  storline@ktk­
 240:1 241:14           20,22,23 l 75:4       stated 58:1                        law.com 2:18
specific 81:8            209:13 233:20         91:17 102:3                       story 29:8 54:25
 lll:13,19 167:5         234:7                 154:2 230:11                       163:16
 236:23                 standard-of-care      statement 13:24                    straight 192:25
specifically 16:4        180:6                 14:2, 5,6 144:18                  Street 3:18 6:5
 25:5 61:21             standards 165:2,       153:24 159:1                      strep 32:8,10,13
 63:20 64:8             6,10 166:7, 11         189:18 238:17                      33:24 34:1, 10,
 73:23 82:7 89:6         168:19               statements                         16 63:10 86:9
 115:22 126:7           standing 201:21        184:18                             117:14,20 139:8,
                                                                                 11,15,18,22



                                     Appmo. BI g g S
                                     _____,_,£________
                                                                               Reporting
                                                                               Service, Inc.
                                         TECHTIOLOGV SPECIALISTS m mom LITIGOTIOTI

              800 E. 1st Street N.               5111 SW 21'' Street                                 6420 W 9511i street
              Suite 305                          Topeka, KS 66604                                             Suite 101
              Wichita, KS 67202                    785-273-3063                                Overland Park, KS 66212
              316-201-1612                      www.appinobiggs.com                                      913-383-1131
    Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 41 of 48


9/23/2019                                                                                                39
            JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 140:2,11 142:15        subjective             supportive 19:24                       sworn 9:4 245:8,
 150:4 154:6             205:24 206:11          20:1                                  19
 155:20 160:19          submandibular          Supratentorial                         symptom 140:2,
 161:5 162:24            62:17,21               108:22                                5,11 147:14
 163:11 164:7,10,      submitted 17:13,        Supreme 248:6                           153:25 202:6
12,15 165:3,8,         19 186:1                sure 9:24 15:12                        symptoms 51:10,
11 l 79:8,11,12        subscribe 30:16          33:19,21 37:19                        22 52:11,17
 187:16 211:17,        SUBSCRIBED               38:3 40:16                             56:14 100:6
21,24 216:16             245:19                 43:22 44:13,25                         101:19 139:18,
 232:2,4 233:22        Subsection 25:20         45:11,17 47:15,                       22 148:7 156:3
 234:9 240:24            114:13,17            21 48:11 55:25                           166:25 176:21
 241:6,13,24           subsequent 236:2         56:24 57:16                            192:14 193:6,8,
strike 24:16           subset 79:12             69:21,25 70:25                        14 198:25
 49:9 87:21            subspecialist 22:7      71:21,24 72:2                           199:21 200:4
 89:17 125:8           subspecialty            93:8 97:7 100:9                         201:2 209:14,17
 133:20 142:6           22:13                  102:6 136:6                             211:8 213:10
 154:18 155:24         substitute 104:18       140:25 145:10                           225:8 226:21
 166:22 170:5          succinct 235:15         155:8 156:19                            231:17 241:17,
 l 79:15,21 196:5      sudden 52:11,20,        157:1 161:17,20,                       19
striking 89:21         22 53:24 54:3,9,       23 162:2 164:23                         syndromes 37:20
stroke 11:8,12         11,17 55:13,25          174:22 177:3                           system 101:4
 119:22 240:17          56:6 132:12            178:11,15                              systems 100:15,
strokes 29:11           212:11 213:2           218:11 222:9                           23 101:2,19,20,
structure 158:25        218:23,24              237:16,18,19                           22 102:1,6
 198:11                 225:21,24              241:4                                   181:19 234:11
structures 201:14      suddenly 213:24        surgery 99:1                            systolic 68:23,24
struggle 207:19,       suffered 240:16         138:8 149:3                             73:6,25 76:19
21                     suffering 149:18        221:25 222:3                            82:3 92:10,14
students 31:4           219:20 238:2          surprise 151:4,6,                        93:16 94:21
 143:9,16 226:6        Suite 1:21 2:8,        7                                        95:6 96:11
studies 36:6           15 3:7 4:7,18          suspect 9:21                             103:17
 69:17 148:3            5:6,18                suspected 233:22
 210:19                sum 185:24              234:9                              <T>
study 84:25            summary 11:5           swab 211:17,21,                     tab 104:21
 210:17,21             Sunday 7:23            24 216:16 225:5                     tails 185:4
stuff 129:3             50:17 51:7,9,24       swear 16:20                         Take 1:19 9:19,
sub 62:20               52:3 55:22 61:6        120:16 176:4                       21,23 13:12
subcommittees           65:5 101:10            202:15                              17:1 19:24
 22:9                   202:20,21             swelling 92:3                        22:23 26:10
subdural 105:11         208:22 214:6,12       switch 32:8                          40:17 41:15,19
subject 34:11           215:12 218:3,6         37:16                               47:17,20 60:2,3
 89:4 188:10           superficially 43:6     swollen 139:19                       67:3 69:3 74:18
                                                                                   75:3 78:8 93:9,



                                    Appmo-Biggsi:�;,��rn,
                                        rncHnOLOGV SPECIRLISTS m IDOAV'S LITIGATIOn

             800 E. 1'1 Street N.                5111 SW21'1 Street                                6420 W 95'hStreet
             Suite 305                           Topeka, KS 66604                                          Suite 101
             Wichita, KS 67202                     785-273-3063                             Overland Park, KS 66212
             316-201-1612                       www.appinobiggs.com                                   913-383-1131
    Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 42 of 48


9/23/2019                                                                                             40
            JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 10,11 94:9             88:12 124:8           79:17 98:13                            121:2 122:17,21,
 95:14,16 99:13         140:14,17             99:11 110:9                          23 152:12 177:7
  103:25 111:9          145:20 153:3          111:6 119:16                          testify 123:7
 115:19 117:10          155:4 158:25          123:12 141:11                          133:21 134:3,6
 140:14 159:17          164:4 173:4           142:18 143:2,15                        240:2
 161:12,20,21,23,       205:14 218:2          155:25 158:11                         testifying 123:2
24 163:3,13,20          227:15,18             165:14 173:12                          134:9
 164:6 169:23           240:12                174:17 176:7                          Testimony 8:2
 180:2 190:3           talks 207:10           185:17 205:19,                         20:8 25:11,25
 194:24 217:23          227:13               25 212:25                               103:21 151:11
 219:17 222:11,        tantrum 220:3,5        217:19 224:13                          152:4 155:5
12 236:10              taught 144:5,10        225:10,11                              156:21 162:2,16
 237:11,13 248:7        167:25                228:12 231:4                           170:10 218:15
taken 1:18 66:4        TBI 106:23            telling 19:7                            230:15,24,25
 75:1 77:25             107:8,15,19,20        26:16,17,22                            234:24 237:4,5
 104:4 117:25           112:4 113:24          44:11 111:7                            239:5
 125:17 127:20         tcole@gglawks.co       199:6 225:22                         testing 160:20
 131:24 147:1          m 3:21                ten 12:24 15:9                        text 223:19
 159:13 162:4          teach 31:4,11          16:7,16 23:22                        textbook 143:1
 190:4 237:20           37:5 136:4            32:7,11,17                           textbooks 75:25
 244:4,9 245:9          141:4,5 143:2,3,      33:10,20 40:22                        142:8,11,24
 246:16                5,6,7,8,9,10,11,       41:7,13 118:22                       texts 167:3
takes 108:1            12,13 144:9,24         126:21 150:16,                       Thank 12:8
 117:4 130:15           167:23 168:12        19,25 171:17                           45:22 56:25
talented 105:7          195:2 210:12         tend 39:20 95:5                        60:17 89:1
talk 27:7 32:8          226:6 232:9          tends 74:22,23                         103:7 117:22
 34:21 37:16           teacher 195:1          79:5 90:21                            151:1 154:14
 40:2 52:10             215:17               tentorial 110:1                        180:1 184:3
 62:24 69:16,18        teachers 27:19        tentorium                              189:7 190:1
 76:3 138:22           teaching 31:23,        108:22,23 110:2                       196:4 200:16,20
 141:10 142:19,        25 86:23 87:18        ten-year-old                           211:23 230:1
21 157:25               89:14 143:22          131:7                                 238:5 243:4
 166:10 170:15         team 174:14           term 148:11                           theme 95:24
 214:4                  192:2,7               174:20                               themself 47:10,
talked 33:7            technicality          terms 76:4 92:3                       15
 45:24 62:8             166:15                197:5                                theory 131:7
 124:18 125:20,        technically 31:6,     territory 164:18                      therapy 138:15
25 156:14 191:9        8 108:24              test 33:24 34:1                       THEREUPON
 230:7                 telephone 48:4         70:15 164:21                          9:1 15:4,17
talking 30:19           152:4                 165:3,8                               21:18 66:4 71:1,
 45:1 59:25 61:6       tell 19:3,6,10        testified 26:7                        11 85:10 89:23
 68:17 79:5,22          26:18 29:4,8,14       48:13 119:12                          104:4 114:3
 82:10 87:8             31:13,22 65:14                                              117:25 122:14



                                    Appmo-Biggs l:i:�;��,
                                       rnGHfiOLOGV SPECIALISTS m TOOAV'S LITIGOTIOfi

             800 E. 1'1 Street N.               5lll SW21'' Street                              6420 W 95th Street
             Suite 305                          Topeka, KS 66604                                        Suite 101
             Wichita, KS 67202                    785-273-3063                           Overland Park, KS 66212
             316-201-1612                      www.appinobiggs.com                                 913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 43 of 48


9/23/2019                                                                                                       41
              JEAN-BAPTISTE LE PICHON, M.D., PH.D.
  136:14 162:4           6, 8 56:11 57:12        92:9 197:13                          187:16 208:2,11
  189:9 190:4             61:9 62:11,13,         198:5                                221:13,15,17,23,
  211:25 231:22          15 63:2,5 65:17,       thorough 19:19                       24 223:4,15,18
  237:20 238:9           24 69:15 71:4           189:16 212:18                        224:6,23 225:5
  243:23                  74:2,15 77:22         thought 30:16,                        232:4 236:4, 5,8,
 thing 9:15 11:1,         78:10 80:19,21        17,25 31:3 39:5                      15 240:24 241:7,
 6 17:1 18:3              81:3,5 82:14           54:7 74:5                           24
  24:11 47:15             87:11,20, 23           128:25 140:15                       throw 216:12
  56:11 60:7              93:15 98:20, 21        151:16 157:3                        throwing 216:13
  63:20 74:9 89:5         99:7 108:3             200:17 201:4,7                      Thumb 8:9
  91:9 99:16,21           111:1 119:21           202:15,19 213:1                      184:16,20
  102:9 111:7,9,          120:17 124:25          225:4                               Thursday 134:24
 JO 113:10 141:5          125:2 126:20,22       thoughts 121:9                       tics 68:12 102:8
  162:1 167:5             128:23 131:4          Thousand 195:11                       144:10
  202:1 213:12            136:18 137:17         three 17:3 32:4,                     till 15:10 46:16
  242:9                   139:6 141:25          6 35:4 38:14                          127:1,7,8
 things 12:16             147:1 148:1            39:23 75:15                          216:16
  21:24 23:24             151:23 152:14          88:16 100:1                         time 9:11,20,22
  27:23 28:14,19          153:17 155:5,6         122:23 150:18                        16:4,8 21:23
  31:9,12 39:23           157:15 159:13          154:12 161:21                        40:11,15 46:8,
  44:2 55:10              160:9 164:2            180:16 194:15                       11 50:23 51:1
  57:18 60:20,22          165:22 169:4           213:11                               53:20, 22 60:7
  62:8 71:19              173:2,19 174:13       three-day 55:24                       63:21 67:23
  79:23 104:20            175:3 176:3           threshold 114:17                      68:18 69:10,16
  107:4 111:15            177:1 178:8           throat 32:9,10,                       70:4,5 73:2
  114:19 117:1,7          179:23 187:21         13 34:16 63:10                        74:17,21 77:14
  128:5 134:14            188:13 189:5           82:13,15,21,25                       79:9,12,22
  140:7 141:4             190:9 191:21           83:2,11,12,16,                       80:20 81:13,23,
  144:25 145:21           193:18 194:22         19 86:7,16 87:2,                     25 82:7 94:2,20
  156:14,17               196:1 200:2,7         3,6 89:9 92:2                         98:12 99:7
  161:13 166:23           203:18 205:8,22        97:15,20,21,23                       115:17 117:13,
  179:19 189:6            207:10 217:16,         98:11,17,24                         23 122:21,24
  206:14 226:16          19,21 220:7,14,         99:3,5,6 117:14,                     125:23 131:2
  231:15                 18 223:5 228:6,        20 139:8,11,15,                       133:16 136:25
 think 14:4,15,          11 231:1,3,25          18,19,22 140:2,                       137:6, JO,19
 18 15:9 18:9             236:13 237:12         11,18 141:19,21,                      140:16 153:9
  19:16,21 24:16          238:25 240:14         24 142:15 150:4                       158:9 159:11
  26:24 27:17             243:12                 157:14 158:3,9                       163:14 169:24
  30:14 32:6             thinking 226:3          159:2, JO,23,25                      170:12,16
  35:21 36:5              236:7                  160:16,19 161:5                      172:22 175:16
  39:17 46:9             third 17:6 20:16        163:10,11 164:7,                     177:20 178:12,
  47:17 49:19,20          25:16 84:21           JO,12,15 165:11                      15 186:4 191:21
  50:7, JO,25 51:2,                              179:9,11,12                          193:19,20 197:1



                                       npplno. -·. · 1ggs      ·u✓
                                                                                   Reporting
                                                                                   Service, Inc.
                                           rncHnDLOGV SPECIRLISTS m TDDAV'S LITIGATIOn

               800 E. l 't Street N.                5111 SW21" Street                                    6420 W 951Ji street
               Suite 305                            Topeka, KS 66604                                              Suite 101
               Wichita, KS 67202                      785-273-3063                                 Overland Park, KS 66212
               316-201-1612                        www.appinobiggs.com                                       913-383-113 l
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 44 of 48


9/23/2019                                                                                                 42
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 200:6 205:14            tolerate 199:13,         train 141:3                          triad 37:17, 19
 210:3 211:12, 14        14                        232:9                                38:2, 8,12,24
 225:18 227:7            tomographic              trained 226:12                        39:14, 19,23
 228:24 230:19,           106:7                   training 22:11                        75:2 79:5 80:25
23 231:5 243:15          tonight 154:6             140:1                                81:9 97:1
 244:5 245:10            tonsillar 109:2, 7,      trans 122:11                          103:19, 23
 248:12                 12,24                    transcript 74:16                      triage 56:13, 17
timeline 237:7           tonsillectomy             244:14 245:8, 12                     57:8, 11,14
times 27:23               160:1 223:16             246:15, 22                           133:17, 18 203:9,
 65:12 73:11             tonsils 91:22             248:15                             10,15 204:3
 74:25 122:19, 23         97:16 98:12            transferred                          triaged 63:15
 124:25 125:14            99:10 158:10             175:24                               70:l
 127:24 163:16            221:25                 transition 104:8                     trial 122:23
 177:17,20 178:1        tool 111:10,12           Transtentorial                         124:2, 3 133:21
 187:19 191:25          top 50:14 57:17            108:12, 15,24                        134:2, 5,10
 192:23 193:17            66:12 81:10, 18          109:1, 6,11                          162:15 189:21
 194:16, 22 195:6,        136:24 152:17            110:10                             trials 122:17
13,15,23 196:4,           161:11 197:24          Trauma 8:5                           tried 19:19 20:6
9 223:13 230:13           198:7                  traumatic 106:24                      21:16 46:10
timing 81:8             Torline 1:20             treat 34:17                           61:12
tipping 36:4              2:13,14 15:13,          129:23 139:11                       trigger 52:18
 108:3                  17 20:14, 22              147:7 148:2                          211:4
tired 127:4              58:11 89:22              154:7 176:18                        triggered 212:24
 161:11                  110:18 127:16            207:1                                241:19
title 244:6              190:2 204:9, 19         treated 39:20                        trouble 141:19,
 245:11 248:13          Torline's 20:19           124:20 147:2                        24
titled 25:10             204:23                   148:8                               true 18:3, 6,19
today 9:17              total 118:23             treating 16:13,                       25:24 53:16
 10:13 12:18             185:8, 14 194:11        14 118:25 119:4,                      55:4, 7 81:11
 14:11 19:10            totally 146:16           5,6 125:22                            137:24 144:4
 24:17 27:13            to-the-last 63:15         126:1, 5 147:13                      145:24 171:3
 162:17 186:2, 5        touched 129:8             156:5 163:12                         196:25 220:8
 208:14, 17             touching 90:22            212:9                                239:22 240:9
 218:15 224:7, 12        145:18                  treatment 10:3                        245:11 248:14
 225:2 238:19           tough 146:25              81:4 175:23                         trust 186:16
toddler 68:25            181:8                    191:15                              truth 19:3, 6,7,
 149:6                  Tourette's 144:10        tremendously                         10,11 26:16,17,
toddlers 215:2          town 144:5                145:17                              19,23
told 91:2 95:25         track 116:10             trend 93:12                          try 60:4 80:21
 96:2 139:6             Tracy 3:16                94:8 95:5                            127:8 159:18
 163:10 213:1            190:7 233:25            trending 93:2, 18,                    171:10 188:14
 215:6, 17              traditional              21 95:2, 3,19,22                      229:6 242:13
                         144:22                   96:15, 18

                                     -----··-·--------
                                     Appmo_ Biggs �:��,� r.,_
                                           TECHTIOLOGV SPECIALISTS m TODAV'S LITIGATIDn

              800 E. l'' Street N.                  5111 SW 21st Street                            6420 W 95th Street
              Suite 305                             Topeka, KS 66604                                        Suite 101
              Wichita, KS 67202                       785-273-3063                           Overland Park, KS 66212
              316-201-1612                         www.appinobiggs.com                                 913-383-113 l
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 45 of 48


9/23/2019                                                                                           43
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
trying 9:12              two-thirds 197:13      Unbiased 25:10,                  unfair 205:16
 26:18 36:12             Tyler 2:8              25                                232:21
 45:14 87:13             type 9:14 13:4,        uncapitalized                    Unfortunately
 96:9 106:17             9 106:20 120:14         159:1, 4                         28:12
 109:10 140:14            131:9 199:17          uncommon                         unilateral 110:10
 161:11 164:16,          types 68:10             125:10 139:23                   unintelligible
24 171:21                typewritten             206:20,23 207:1                  29:15
 172:15 215:16            244:10                undercut 18:11                   unit 37:15 168:9
tumor 32:24              typical 197:17         undergo 138:7,                    182:7
 33:5 63:3                201:11                12,14                            UNITED 1:2
 137:14 138:3, 11        typically 38:14        undergone 149:2                  universally 35:9
 146:3 192:11             68:3, 4,8 76:3        underneath                       university 121:10
 197:22, 23 198:8,        133:14 178:23          166:11                          unknown 98:12
9,20 201:12, 24           179:9 192:10          understand 10:6,                  99:7 158:9
 206:7 240:15, 16         222:1                 9 19:5 36:18                      159:10
 241:11                  typo 52:8 64:17         40:16 59:11                     unnecessary
tumors 32:23                                     66:19 70:15                      106:9
 33:7 149:25            <U>                      80:6, 9 88:1                    unremarkable
 192:3, 4 193:23        Uh-huh 25:4              95:9 96:1                        62:23
 194:25 195:2            34:8 44:22 49:8         101:15 109:10                   unsteadiness
 197:7 199:7, 16         56:19 58:7, 10,         116:6 118:11, 17                 211:9 213:7, 9
turn 25:3 68:16         17 61:22 62:4,6          128:17, 21                      unusual 220:14
 102:10                  71:16 72:16             130:13, 17                      Update 8:6
Twice 122:20             90:5 94:23              135:10 137:4                    updates 125:12
 125:2                   113:4 117:24            140:22 151:13                   upset 49:7, 9
two 11:2 19:5            157:7 160:14            155:17 156:19                    162:17
 20:21 23:4, 5           173:15 190:10           159:16 162:21                   upstairs 54:8
 24:3, 6 32:5            194:21 195:3            164:23 171:8                     207:11 213:23
 35:7 38:14 41:1         204:4 222:17            196:14 200:10                   215:6 216:8
 49:4 57:1 59:20         227:8 239:8             214:1, 9 233:6                  urgency 211:4
 62:22 65:14             242:12,16,18           understanding                    urgently 219:13
 90:2 99:21             Uh-oh 204:6              32:9, 15 83:5                   use 14:4 26:11
 100:1 114:14           ultimately 46:16        98:23 126:17                     29:2, 5 36:11
 117:1 118:15           Um 161:8                154:21 164:12                    53:7 69:10
 119:2 135:1            UMKC 143:9, 14          174:23 188:1                     74:15 93:18
 136:22 144:11          unable 154:7            202:11 213:14                    133:6 167:10
 153:7, 9 161:15        unbalance 52:6,         214:5, 13,25                     usually 102:7
 185:24 190:13          15 53:6, 14             215:5, 11,19                     154:2 156:25
 194:1, 2 203:19        205:2, 20 206:4         217:7, 10 227:21                 165:18 187:5
 205:2, 4 207:22,        207:3, 19,23           228:3                            192:2, 17,24
24 213:10                218:9, 20              understood                       197:9 198:25
 243:13                 unbalanced 57:1         110:5 148:1                      206:24 207:9, 20
                         207:17                 152:14



                                      Appmo. · Biggs i:i:�'.�,
                                      ----•-W-•�------




                                           TECHOOLOGV SPECIALISTS m mom LlllGOTIOn

              800 E. l st Street N.                5111 SW 21'1 Street                        6420 W 95th Street
              Suite 305                            Topeka, KS 66604                                   Suite 101
              Wichita, KS 67202                      785-273-3063                      Overland Park, KS 66212
              316-201-1612                        www.appinobiggs.com                            913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 46 of 48


9/23/2019                                                                                             44
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
                       Vital 40:4, 5,6,8, 216:J0                                   105:24 120:5
<V>                    9,20,22 41:9       walking 220:7                            125:5 127:11, 17
vague 210:2             69:22 70:7 81:J, Wallace 4:6                               128:20 135:21
valid 43:14            9 94:12 96:10      want 9:23 12:15                          137:18 168:12
 66:16 67:9             99:18 179:16, 18   14:J, 25 15:24                          196:J 212:20
 115:5, 7              vitals 40:12, 19    33:25 44:25                             222:18 223:13
validity 17:24          41:11, 13,17       69:20 70:12, 20                         241:15
 89:9                   72:8, 15 73:12     71:21,22 72:J                          ways 59:21
value 163:3             74:J, 25 75:15     93:3 94:3, 6                            115:11 198:18
 164:6 210:24           76:17, 24 77:14    113:J0 123:13,                         website 150:17
variable 145:23         78:24 79:9, 11,   19 129:6 131:15                         week 68:2
 199:5                 12,18 80:3, 13      136:5 139:5                             134:21 194:7
varies 79:J6            82:6 93:25 94:3,   142:19, 21                              196:21
various 13:17          18 95:5 96:8, 11,   153:13, 19                             weeks 68:5, 7
 47:J 154:19           24 99:19            161:20, 24 162:1,                       134:20 135:2
 226:16                vocabulary 30:4    15 164:19, 22                            193:25 194:6
vary 40:11             voice 180:23        165:24 169:25                           196:19 199:23,
vast 23:18,23          vomit 178:J         170:J 174:6                            25
VC006 97:25            vomited 65:12,      180:2, 14 184:17                       well 10:24 27:6
ventricle 110:J        15 178:3 200:23     200:14 207:23                           28:13 39:12
 198:3, 6,8,11          211:15 225:4       224:J 226:25                            40:19 42:15
ventricles 198:3,      vomiting 116:17,    227:6 228:20                            43:9 45:12, 16,
5 199:12               18 139:20           234:12 238:24                          18 52:9 54:7
venture 33:20, 25       140:J0 146:8, 11,  242:4, 7                                57:3, 10 64:18,
verbal 228:2           22 147:3 148:8     wanted 11:12                            20,22 65:1, 11,
verbally 229:J6         154:5 155:19       23:J 45:17                             21 78:3 83:12
 230:6                 174:12 192:12       88:21 137:5                             88:18, 19 93:2
verbatim 133:5          193:9 197:19      watch 30:2                               94:20 95:14
verify 12:12           211:8, 12,16        155:9                                  96:3, 23 98:9
versus 65:J0            216:21 224:7      Waterfront 4:18                         109:5 118:6
 95:7 112:12           225:2, 22          Watson 3:5, 6                           123:20, 24
 117:5, 11 124:J1      vs 1:10 246:7       7:12 102:23                            124:19 125:7, 23
vertigo 206:J 6,                           103:4, 7 120:19,                       128:24, 25
17,21,22,23            <W>                23 180:9, JO, 15,                        135:18 136:11
view 30:16             Waco 5:18          18,23,25 183:20                         138:24 142:6
 219:7, 9              Wait 15:10, 24      184:3 238:7                            146:22 147:5, 22
viral 131:9            82:23 90:3         way 17:8 34:7                           149:21 154:17
140:6                  127:J, 7, 8         39:17 40:19                            155:24 157:3
virtue 43:8            Waiver 203:11       41:8 43:23                             159:15 160:12
visit 78:21            wake 90:24          45:13, 15 49:3                         161:9 162:14
 177:22 183:J          walk 60:8           51:J, 15 54:25                         164:21 169:22
 216:14                199:11 201:22       59:15, 23 80:3,                        170:5 173:12
visits 48:11 49:4                         17,19 97:5                              177:2, 6,10




                                       rncHnOLOGV SPECIALISTS m TODAV'S LITIGATIOfl

              800 E. I'' Street N.              5111 SW 21'1 Street                            6420 W 95ili Street
              Suite 305                         Topeka, KS 66604                                       Suite 101
              Wichita, KS 67202                   785-273-3063                          Overland Park, KS 66212
              316-201-1612                     www.appinobiggs.com                                913-383-1131
     Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 47 of 48


9/23/2019                                                                                                    45
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
 178:7 179:15            220:21 222:15              152:16 153:2                           154:2 166:16
 180:20 181:9            240:22 242:20              154:15 159:7                           168:3
 184:15 186:16           246:8                      169:5 173:4                           work 12:19 13:4,
 187:14 195:7           WESLEY-                     176:12 180:5                          9,12 15:14
 196:24 201:6           WOODLAWN                    183:15, 18                             16:12 24:17
 204:20 214:18           3:3                        197:25 203:22                          41:20 43:23
 216:6 217:23           West 3:18                   204:6,12,22,25                         45:15 46:15
 221:2 222:14           we've 66:1                  208:3, 8 210:6, 8                      86:4 121:16, 18
 223:20 228:12           79:21 126:3                211:22,24                              125:7 126:2, 12
 233:11 235:22           191:8 243:12               227:23 231:11                          134:11 135:4
 236:6 240:7            WHEREUPON                   235:14 237:14,                         147:25 184:25
well-trained             71:12 104:4               18 239:5, 25                            226:12 232:14
 174:24                  114:4 162:4               witnesses 25:21                        worked 24:10, 13
went 79:2               Whetter 1 :23               41:25 238:18                           67:18 120:10
 103:12 165:21           248:4, 25                  239:12                                 123:11 127:11
 176:10                 WHITE 5:12                 woke 200:22                             186:6 210:14, 15
We're 12:18              91:20 116:8                214:6                                  232:6
 30:19 36:1              178:18, 20,22             wonder 93:17                           working 15:8
 43:24 56:16             179:6, 9,13               wondering 69:8                          16:6 146:14
 64:4 65:7 66:6,        Wichita 2:9 3:8            Woodard 5:16                            171:19
7 68:16 87:8             4:2, 8,19 5:7, 19         Wooding 4:4                            works 151:14
 89:20 113:13            52:5 126:10                7:14 89:20                             166:20 232:22
 227:15, 18              134:2, 9 189:14            103:6 139:6                           workup 212:24
WESLEY 1:11,             218:7                      189:12, 13,25                          241:20
12 3:1, 2 10:23         willing 133:24              243:21                                world 206:13
 11:2 28:5 47:25         134:3, 6                  Woodlawn 51:25                         worried 95:20
 48:12, 21 49:18        WITNESS 7:7                 52:4 61:7, 11                          155:20 193:7
 51:25 52:4              8:1 12:25 15:6,            172:1 181:3                           worries 98:13
 53:12,16 54:14,        12 16:12, 15,18,            182:1, 3 183:1,                        99:10 158:11
15 56:9, 12 57:6,       22 20:11 21:8,             25 190:13                              worry 168:8
24 58:4 59:6            14 22:11 25:8               211:17 215:22                         worsening 51:22
 61:7, 11,25 62:9        27:5 29:18,20              217:21 218:3, 7,                       79:8,11 81:2
 63:25 64:22             41:21 42:7 59:8           21 220:22                               101:12 102:19
 65:13 154:6             62:15, 20 70:16,          word 14:4 53:1                          103:14 193:5
 160:21 161:6           19 85:6, 8,11,12            54:2 90:11 95:2                       wrap 238:15
 172:1 177:21            97:7 98:4 102:8           102:17 142:5                           write 62:18 71:5,
 180:11 181:2, 6,        104:3 107:13              167:10                                 18,20 128:21
12,16 182:1, 3,          109:22 110:16             words 19:24                            writing 89:13
10,21,22,25             112:9 117:24               27:3 40:11 51:4                        171:15
 183:25 190:13          120:21, 24 124:4           54:2 70:9                              written 65:15
 191:19 203:2           127:3 135:24               101:17 102:13                           72:4, 11 98:7
 211 :16 215:22         136:12 147:19              132:12 145:8, 12                       128:19, 24,25
 217:20 218:3, 21       151:20, 23                                                        129:4 221:9



                                      AppmC Biggs �:��'.fu,
                                             TECHflOLOBV SPECIALISTS !fl TODAV'S LITIGATIDO

              800 E. I st Street N.                   5111 SW 21'1 Street                              6420 W 95th Street
              Suite 305                               Topeka, KS 66604                                         Suite 101
              Wichita, KS 67202                         785-273-3063                            Overland Park, KS 66212
              316-201-1612                           www.appinobiggs.com                                  913-383-1131
    Case 2:18-cv-02158-KHV Document 439-12 Filed 05/15/20 Page 48 of 48


9/23/2019                                                                                                 46
             JEAN-BAPTISTE LE PICHON, M.D., PH.D.
wrong 18:9, JO            193:25 194:2, 7
 61:3 140:15              195:6 196:19              <Z>
 159:19 160:6, 9         yearly 31:25               zero 110:2
 163:22 164:14           year-old 136:22             210:24
 177:24 222:18            141:17 149:6              Zofran 176:3, 8,
wrote 74:20               212:1 I                   14 177:11 178:6
100:11 112:20,           years 23:4, 5, 22
21 171:12                 24:3, 6, 9 68:6
203:23 229:6              87:19 89:15
235:10                    114:14 117:17
wroten 133:5              118:22 119:19
                          120:1, 2, 4
 <X>                      129:11 130:16
X-ray 106:12              136:22 142:25
                          144:15 149:18
<Y>                       150:18 194:20
Yeah 12:3 32:18           195:12, 23
 34:24 39:12, 13          210:21 243:13
 42:9 44:24 45:5         yell 213:25
 47:20 49:6              yesterday 186:7,
 59:24 62:16             8
 65:17 72:20             York 128:8
 85:6 105:4, 13,         Young 4:16
16 122:7 123:8            7:11 11:14, I 6
 124:4 126:8              44:25 45:5
 127:7, JO 128:16         118:2, 8 120:20,
 134:16, 17              22, 25 122:8, 16
 135:20, 23, 25           123:20, 23 124:6,
 140:23 145:10           7 127:6 136:16,
 146:18 148:6            17 147:21
 151:19 153:16            150:25 151:2, 19,
 161:3, 22, 23           24 153:16, 18
 177:3 180:15             154:12, 16 159:8
 183:11, 14               160:25 162:7
 184:15 194:3             163:7 168:21
 195:9 201:6             169:4, 9, 12, 15,
 203:13, 15, 22          16, 21 171:9
 204:5, JO, 13           173:11 176:16
 208:5 222:24            179:23 180:20
year 23:3, 4             187:21 211:5
 29:10 32:4, 6           213:4 238:8



                                      ____ _________
 35:9 68:5, 7            243:7




                                      Appmo Biggs i:i:�'.r.,
                                                        ,




                                              n:cHnOLOGV SPECIALISTS m TOOAV'S LITIGATIOn

               800 E. 1st Street N.                    5111 SW21'' Street                          6420 W 95 th Street
               Suite 305                               Topeka, KS 66604                                    Suite 101
               Wichita, KS 67202                         785-273-3063                       Overland Park, KS 66212
               316-201-1612                           www.appinobiggs.com                              913-383-1131
